Title: Editorial Note: Fixing the Seat of Government
From: 
To: 


    Fixing the Seat of GovernmentEditorial Note
    We are about founding a City which will be one of the first in the World, and We are governed by local and partial Motives.
    —John Adams, Diary, 23 Sep. 1789
Adams’ observation, apt at the time and prophetic of what was to come, was made during the embittered debates of the First Session when, quite unexpectedly, the old and divisive issue of fixing the permanent seat of government disturbed the councils of the new government. In that contest the North was pitted against the South and the West against both in the struggle to determine whether the national capital would be situated on the Delaware, the Susquehanna, the Patuxent, or the Potomac. When the last was chosen in the famous compromise of 1790, there followed a second conflict exhibiting local and partial motives among individuals and communities along the river from tidewater to  the Conococheague. After Washington announced by proclamation the site of the Federal District—a choice he had made even before undertaking a tour for the ostensible purpose of deciding among rival locations—a third opportunity for the display of interested motives presented itself. The competing claims of owners of land from Carrollsburg on the Eastern Branch to Georgetown upriver, together with those lying between in the area of Funkstown or Hamburg, were not of such magnitude as to disrupt the nation or to divide it along sectional lines.
But the problem of accommodating these local rivalries to the public interest involved more than the cost per acre of lands needed for the Capitol, the President’s House, the departmental offices, and other public uses. Maryland citizens on whom Washington relied for aid in solving the problem—Daniel Carroll, William Deakins, Jr., and Benjamin Stoddert—had long since been warned by Jefferson that the opportunity to keep the Federal City on the Potomac might be lost forever if lands, funds, and buildings for government use were not speedily provided. Washington soon added his own powerful promptings. As he was fully aware, many hoped and believed that Philadelphia—long the commercial, cultural, and political center and now designated as the temporary capital—would remain the permanent seat of government. Evidence of this became public soon after passage of the Residence Act when the City of Philadelphia made known its plans to erect public buildings for the accommodation of the President and Congress on a plan “equally superb and elegant with any … in America.” This, declared a Philadelphia editor, would not only mean important additons to the city but would insure that at the end of the ten-year period fixed by law “the idea of moving the seat of government to the Westward (alias Connogochegue) will be rendered truly ridiculous.” Within two months the Mayor and Aldermen of Philadelphia had applied to the Pennsylvania legislature for funds to erect a Federal Hall rivalling that of New York and a President’s House commensurate with the dignity of the office occupied by Washington. Again the Philadelphia editor exclaimed: “And shall we consider a residence of ten years, and very probably a century, as worth building a Federal Hall for? … Let us therefore join hand and heart and set about it.”
Pennsylvania leaders were more discreet than the journalist. While keeping their ultimate aims hidden, they provided immediate accommodations on the square where independence had been declared and postponed public discussion of the sensitive topic until the President had departed on his southern tour. When in the last days of the session a bill was introduced in response to the Philadelphia petition, an acrimonious debate took place. In this contest, revealing yet another example of contending local views, members from the western parts of the state were in the opposition while those from Philadelphia and the eastern counties pressed for immediate adoption. Albert Gallatin charged  that the bill was founded on “wrong, dangerous, and dark principles.” Its intent, he argued, was to have the temporary capital made permanent. Since Congress had already designated the Potomac and the President had chosen the permanent site for the seat of government, he thought such a step by one state seemed an improper attempt at bribery, contrary to the good of the nation as a whole. The voice of the back country, unequally represented though it was and divided between those who favored a location on the Potomac and those who preferred one on the Susquehanna, nevertheless prevailed over the formidable forces of the metropolis. The bill was postponed to the next session.
Jefferson duly reported these proceedings to the President, who affected an indifference belied by his actions. If Pennsylvania should actually go beyond the provisions already made for a temporary residence and provide lands and buildings for the indefinite future, then prompt and decisive action was clearly necessary to keep the capital on the Potomac. Washington quickly made use of the threat. Warning the Commissioners not to reveal his own sentiments on the subject, he quoted the brief paragraph in Jefferson’s letter informing him of the Pennsylvania bill. This, he declared, “marks unequivocally in my mind, the designs of that state, and the Necessity of exertion to carry the Residence Law into effect.” A month later, after having read the debates and learned of the outcome, he repeated the warning and reminded the Commissioners that “the further consideration of a certain measure in another state stands postponed; for what reason is left to their own information or conjectures.” Such proddings had been typical of his words and actions ever since the Residence Act was enacted.
During these months, while urgently seeking to reconcile conflicting interests and bring the Federal City into being as quickly as possible, Washington generally turned to the Secretary of State for advice. But there could be no doubt, as Jefferson himself recognized, that the President was in command and that the ultimate decisions, whether authorized by law or arising from a profound fear of failure, were his to make. “If they have plac’d … the business  under the direction of the Executive,” James Monroe observed in the summer of 1790, “it will most probably succeed.” Success was finally achieved. But the route to the ultimate goal was long and tortuous and many of the difficulties encountered along the way, as well as mistakes that were made, could be attributed in large part to the sense of urgency Washington felt and impressed upon all involved. Fixing the capital permanently upon the Potomac was indeed such a controlling factor in his thinking as to cause him to relegate the planning of this new seat of empire to secondary status, with unexpected and lasting consequences.
I
The first step to be taken after the Federal District had been defined, as Madison had pointed out, was to fix the site for the public buildings and to “provide for the establishment or enlargement of a town within the district” for the Federal City. No authority had been conferred upon the President or the Commissioners to acquire lands for this purpose, hence the consent of landowners was necessary. Some might prove recalcitrant, others unknown or incompetent. At the crucial meeting Jefferson held in the autumn of 1790 with Carroll, Deakins, and Stoddert, he “supposed that the assembly of Maryland would interpose to force the consent of infant or obstinate proprietors for a reasonable compensation.” The mere hint was sufficient. Within a few weeks the Maryland legislature complied. But that body limited the delegated right of eminent domain to the exact number of acres owned by the numerous dispersed landowners of German descent in Maryland and Pennsylvania who held title to lots in the old projected town of Hamburg. This dubious coincidence pointed inescapably to that area as the site already chosen for the location of the public buildings. So also did another suggestion made by Jefferson at this important meeting—that “proprietors of those spots of land most likely to be fixed on” for the Federal City make it possible under the Residence Act for the Commissioners to receive lands and to raise funds for erecting buildings. The signs indicating a choice of site near Georgetown had been so clear for so long that few if any at the meeting could have misread them. In consequence, as Jefferson must have anticipated, the principal owners of land in the vicinity promptly came forward, offering to deed their property on such terms as Washington considered reasonable and just, provided the Federal City should be located on their properties. They conceded that their own interests were involved, but, turning Jefferson’s admonition around, warned that a site distant  from Georgetown could raise “Doubts … whether after all, the Seat of government would be on Patowmack.”
Despite these maneuvers which pointed so obviously to a choice of site in the neighborhood of Georgetown, Jefferson had earlier drawn an outline locating the Federal City in the vicinity of Carrollsburg on the Eastern Branch. His idea of appealing to the self-interest of landowners in order to obtain lands and funds was advanced as a suggestion, one which such an experienced land speculator as Washington scarcely needed and which indeed he may have prompted. But in submitting the sketch Jefferson discussed details about the use of public lands as if the President had already decided against the Georgetown location. As set forth in his plan for using three hundred of the fifteen hundred acres he thought necessary for the new town, these details—the width of streets, the shape of lots, the height of buildings, the size of squares—were all offered as matters to be considered. He thought each square should consist of about eight acres, with two squares allocated for the President’s House, offices, and gardens, one each for the Capitol and the Market, and nine—about a fourth of the whole number—to be set aside for “the Public walks,” a term reflecting his hope of creating in the new capital such pleasant parks and gardens as he had enjoyed in the great cities of Europe. The manner in which he discussed these points indicates clearly that he thought Washington had already chosen the area at the confluence of the Eastern Branch and the Potomac, contrary to all that he had indicated earlier. If so, was this a feint such as Washington later contrived to bring the Georgetown landowners to agree to more acceptable terms? It is difficult to believe that it was. During the whole of these negotiations extending over a period of almost a year before the choice of site for the Federal City was revealed to the public, all of the evidence suggests that Washington shared his views with Jefferson, at times with him alone. The circumstances indicate that—at least until the largely self-serving activities of Carroll, Deakins, and Stoddert began to promise beneficial results to the public—the down-river site had been chosen and that Washington had informed Jefferson of the fact.
This initial—and temporary—focus on the Eastern Branch is understandable. That location offered an excellent harbor and Jefferson’s rough outline indicated that wharves and mercantile houses should be built along its right bank, with the public buildings and walks facing the Potomac. It must have occurred to him as well as to Washington that Philadelphia itself offered a striking confirmation of the generally accepted idea that the Federal City would be both the nation’s capital and a commercial center. While George Mason, whose advice was sought by Jefferson at Washington’s behest, had revealed his decided  preference for Georgetown, he had also thought “the Eastern Branch … an admirable position, superior in all respects to Alexandria.” These circumstances, added to the rivalry of the Carrollsburg and Georgetown interests, suggest that the idea of embracing both areas within the limits of the Federal City was developed not long afterwards. Such an extended plan also held forth the promise that more adequate funds would accrue through the sale of public lands in accordance with the suggestion Jefferson had advanced.
There can be no doubt, however, that by the 24th of January, when Washington announced his choice of site for the Federal District, he had decided to locate the public buildings for both executive and legislative branches near Georgetown between the Tiber and Rock Creek. One proof of this is found in the instructions given by him early in February to Deakins and Stoddert, engaging them under an injunction of “the most perfect secrecy” and all the dispatch compatible with success to buy lands in the vicinity of Georgetown. These instructions, drawn by Jefferson in accordance with Washington’s views, outlined the comparative advantages of Carrollsburg and Georgetown as if the choice of site for the public buildings and offices were undecided. The agents, instructed to purchase lands as if for themselves but actually for the public, were thus entrusted with a state secret—but not with all of it. They were given a rough sketch of the three hundred or so acres desired, a tract equivalent to what Jefferson in his first proposals had deemed necessary for public use. They were told specifically that lands along the Tiber—particularly those belonging to David Burnes, though his name was not mentioned—were indispensable and should be sought before any other purchases were attempted. The success of their secret undertaking, Washington assured them, would help him decide between two locations about whose respective advantages his mind “had been so long on the balance.” The competition, so the instructions pretended, was for the location of the Federal City, not just for the site of the public buildings. But this screen, behind which Washington hoped to conceal both the extent already decided upon for the former and the choice already made for the latter, was scarcely impenetrable. The mere authorization to purchase a certain amount of land in a precisely defined area, even when limited to deeds in fee simple and conditioned upon a twelve-months’ credit, could scarcely help conveying its real meaning to agents whose own interest would insure their best efforts: the choice lots naturally would lie in the vicinity of the public buildings. The flimsiness of the screen, together with the secrecy of the effort, was soon disclosed.
II
In the discussions following passage of the Residence Act, Madison had assumed that the Commissioners would have charge of the laying out of the Federal City and would develop their own plans for the public buildings or  would submit to the President those “obtained from ingenious Architects.” This, in the view of Senator Maclay and others, would have been in accordance with the law and the intent of Congress. But Washington’s desire for prompt action was too great to permit such important decisions to be left to others, even to those whom he had chosen and in whom he had confidence. Letters patent giving authority to the Commissioners had been issued at the time he announced his choice of location for the Federal District, but Thomas Johnson, Daniel Carroll, and David Stuart did not begin their deliberations for another two months. During this time Washington chose Andrew Ellicott to run the experimental lines of the Federal District. That competent and reliable engineer could also have defined the streets and boundaries of the Federal City in accordance with plans made by Jefferson or anyone else. Later, in fact, he was obliged to render essential services in this respect. But in his urgency to see the capital visible on the landscape as early as possible, Washington made a fateful choice early in 1791 which caused delay, created many obstacles, threatened to defeat his aims, and in the end left an ineradicable impression upon the capital of the nation.
This was his selection of Pierre Charles L’Enfant, the thirty-seven-year-old French engineer and architect who had served during the war, was a member of the Cincinnati, had designed its insigne and diploma, and was best known for his performance in converting New York’s City Hall into Federal Hall to accommodate Congress at the beginning of the new government. Soon thereafter, following the 1789 debates over the location of the Federal District, L’Enfant had made known to the President his desire to be appointed surveyor general and to be assigned the task of planning the capital of “this vast Empire.” Others had also applied or had been recommended for this responsibility, including the more experienced British-born architect Joseph Clark who had demonstrated his talents in his work on the public buildings at Annapolis. A few months before the choice was made, Chancellor Hanson of Maryland, a man whom Washington respected and who was well acquainted with what Clark had done for the capital of Maryland, recommended him to the President in these words: “I consider the public works which in this city he has planned, superintended, and conducted, to be monuments of superior taste, judgment and skill. From his works, from his drawings … from his activity and attention to business … from the manner in which he exercised his authority, from the attachment and obedience of his workmen; in short, from every thing which I have either seen or heard, I do not scruple to declare, that I believe no man on the continent better qualified than Mr. Clark to act in that line, in which he is ambitious of serving the United States.” This was high praise concerning a man whose architectural achievements Washington was of course aware of because of his frequent visits to Annapolis. A few weeks later the Chancellor gave Clark a letter of introduction to the President, repeated his opinion that there was “no person in America better qualified for executing the trust, or  employment which he sollicits,” and said that Clark would lay before him his plans and proposals. Tench Coxe was another who came forward with his ideas concerning the capital, but did not seek employment in executing them. The historian William Gordon also advanced interesting suggestions. John Macpherson put forward his own claims. “I mean to draw a plan for the whole City!” he exclaimed. “I now form ideas what it will be a Hundred years hence. … If built as I hope it will be, its inhabitants will be warmer in the Winter and cooler in the summer, than any other people on Earth that live in the same latitude!” Washington prudently ignored the well-known Philadelphia eccentric. But if he gave any consideration at all to Clark’s proven merits as a professionally trained engineer and architect, no record of the fact has been found.
Instead, he placed his confidence in one who, whatever his talents, lacked those qualities of character and professional discipline which Clark so evidently possessed. It is not known whether Washington made the choice in response to L’Enfant’s application or whether he did so at the prompting of friends and patrons of the engineer, among them Alexander Hamilton, Henry Knox, and Robert Morris. A few months later when he felt called upon to justify the appointment, he said that his knowledge of L’Enfant as a man of science and taste indicated that, “for projecting public works; and carrying them into effect, he was better qualified than any one who had come within my knowledge in this Country, or indeed in any other.” The defensive nature of the testimonial is understandable. There can be little doubt, however, that the appointment was dictated in large measure by Washington’s sense of urgency. On this assignment, the most important in his life, L’Enfant proved to be eccentric, proud, indiscreet, opinionated, ambitious for fame and glory, and so incapable of grasping the real nature of his professional status that, within the year, he had to be dismissed because he refused to accept directions even from the President in whom the law had vested final authority. But, while he had had  no experience in planning a city, he was available, he had some politically powerful friends, he was a war veteran who had been wounded in service, and, perhaps most important of all, time was pressing. While Washington assigned to his Secretary of State some of the more vexatious problems relating to the Federal City, there is no evidence that he consulted him on the appointment of L’Enfant. Jefferson unquestionably had his own ideas about the planning of the capital, some of which he disclosed to the President from time to time. He also undoubtedly had serious reservations about the essential features of L’Enfant’s plans. But on this he appears to have remained discreetly silent while giving generous assistance to L’Enfant even when Washington made decisions which, for good or ill, became irrevocable by virtue of his unquestioned cachet. Jefferson’s unswerving loyalty in this instance, as with so many others who have served the Chief Executive through history, also brought him on occasion the uncongenial duty of trying to justify presidential actions in terms incompatible with the facts.
Later, when insurmountable difficulties developed, Jefferson explained that Washington had given L’Enfant his initial assignment because Daniel Carroll had not been able to act as a Commissioner while serving as a member of Congress. This “accidental circumstance,” he added, “alone gave an appearance of an original interference by the President, which it neither was, nor is, his intention to practice.” L’Enfant, in brief, had been sent forward to the two other Commissioners, “under whose employment and direction he was explicitly informed … he was to act.” But this was said after Washington had been forced against his will to declare L’Enfant’s services at an end. There is nothing in the contemporary record or in Washington’s actions at the time of the appointment or afterward to justify the explanation given. Both before Carroll became a Commissioner and for a long while after he and the others assumed their responsibilities, Washington gave instructions to L’Enfant either directly or through Jefferson acting for him and with his approval. The Commissioners themselves, often uninformed until after important decisions had been made, were understandably puzzled about the nature of their role under the law. They were also, up to a point, discreetly deferential. It was not until after L’Enfant had flatly defied their authority that they were driven to ask for a clear understanding of the terms on which he had been engaged to serve. “From several intimations,” they declared some months later in revealing terms, “we considered the business as resting more on us than heretofore.” They were indeed  by that time being given burdensome duties to perform. But the original interference which Jefferson so unconvincingly sought to justify was to continue, providing only another of many testimonials to the prevailing sense of urgency so keenly felt by Washington. No one could reasonably doubt that in all of the maneuvers to establish the Federal City as soon as possible, the President was in the saddle, guiding with a tight rein and also making frequent applications of the spur. L’Enfant seems to have been the only one who failed to recognize this inescapable reality.
If the Commissioners were kept in the dark about the terms under which L’Enfant was engaged or the degree of authority given him orally or in writing, history has also been denied this information. All that is known is that late in January, within a few days after Washington announced the location of the Federal District, L’Enfant received a letter which determined his future relationship to the permanent seat of government. This crucial communication has never been found. It was not written by Washington, though of course it was done at his prompting and with his sanction. Nor was Jefferson called upon to draft it, as he was in so many instances involving instructions, proclamations, conveyances, and agenda of proceedings for establishing the Federal District and the Federal City. Instead, the task was assigned to Daniel Carroll, who for professed reasons of delicacy would not serve as a Commissioner while a member of Congress but who nevertheless consented to act as agent in this matter so decisively affecting the future of the national capital. The only clue to the contents of Carroll’s letter is to be found in Jefferson’s communication to the Commissioners written about the same time. From this we learn that Washington “thought Major L’Enfant peculiarly qualified to make such a Draught of the ground as will enable himself to fix on the spot for the public Buildings.” From later developments we may safely conclude that no contract was offered and no terms of compensation discussed. We may be equally certain that Carroll urged upon L’Enfant the same need for a quick discharge of his assignment that had caused Andrew Ellicott to be sent off post-haste in the middle of winter to run the experimental lines of the Federal District. If L’Enfant replied in writing to the invitation extended on behalf of the President, his letter has not been found. Despite Washington’s insistence upon dispatch and L’Enfant’s own expressed eagerness to take part in planning the seat of empire, more than a month elapsed before the engineer appeared to receive his orders. The cause of the delay is not known. But his tardy responses to other calls for prompt action suggest that responsibility for the late beginning lay with him.
III
It was during the final hectic days before Congress adjourned that Jefferson gave L’Enfant his first official assignment. Assuming that the authoritative source of the orders would be taken for granted—or perhaps because this had been made clear in preceding discussions—he did not feel it necessary to say  that these came from the President and reflected his wishes. As Jefferson’s brief summary of Carroll’s letter had shown, the initial assignment given L’Enfant was quite limited. He was merely to make a topographical survey of the hills, valleys, morasses, and water courses within a specified area and to produce drawings of the “particular grounds most likely to be approved for the site of the federal town and buildings.” He was not given explicit directions to act under the Commissioners as Jefferson later claimed: that agency, invested though it was with legal authority, was not even mentioned. He was instructed instead to report progress to the Secretary of State “about twice a week, by letter.” This, as Washington must have directed and as Jefferson indicated, would enable him to draw L’Enfant’s attention “to some other objects” which he had not at that moment sufficient information to define. L’Enfant was to begin his survey on the Eastern Branch.
A precise topographical survey was of course essential to enable the President to designate the “particular grounds” for the public buildings. But at this stage it was not necessary to carry into effect the decision already arrived at that these would be in the vicinity of Hamburg on the Tiber—those other objects about which Jefferson pretended not to have sufficient information. The pretense was necessary, arising as it obviously did from the decision of the President not to permit L’Enfant to share the “inviolable secrecy” surrounding the operations of Deakins and Stoddert. L’Enfant was not even told what these surreptitious emissaries were doing on behalf of the public. On the same day that Jefferson gave him his limited assignment, he also drafted Washington’s letter to the two agents—again at the president’s direction and with his approval—warning them not to be misled because L’Enfant’s survey was confined to “the Eastern branch, the Patowmac, the Tyber, and the road leading from George town to the ferry on the Eastern branch.” Washington assured them that “nothing further” had been communicated to L’Enfant. He had already told them to suspend efforts to induce David Burnes to come to terms. This, his letter made clear, had been only a diversionary tactic and they were now authorized to resume negotiations with him. The restriction imposed on L’Enfant’s first assignment was another and related stratagem which Washington hoped would make it easier for Deakins and Stoddert to acquire the indispensable lands he had fixed upon for the federal buildings.
L’Enfant had been instructed to proceed with such dispatch as to have his survey ready for Washington on his arrival in Georgetown later in March. His limited assignment was far less arduous than that given to Ellicott, who was also expected to have his preliminary survey of the Federal District ready at the same time. Ellicott did accomplish his mission with remarkable promptness and efficiency, despite inclement weather, an attack of influenza, and a lack of competent assistants. But mists and rains which had not impeded him in his more formidable task presented to L’Enfant “an insuperable obstacle.” Also,  instead of confining himself to a topographical survey of the precise area to which his instructions limited him, he explored on horseback the lands along the Potomac from the Eastern Branch to the Tiber and beyond to Rock Creek, including “the heights … as far up as thier Springs.” He reported that the area between the Eastern Branch and the Tiber afforded a less desirable location for the city because the elevations “behind george town absolutly command the whole.” With his European background and his exuberant nature, it was natural enough for him to seek out those commanding positions which, in addition to providing grand vistas, would also afford the protection and security he deemed necessary. But this was not what he had been ordered to do.
Worse, L’Enfant’s explorations on horseback beyond the area and outside the specific duty assigned him exposed the feint Washington had devised to induce Burnes and other landowners in the neighborhood of Georgetown to sell on reasonable terms. His indiscreet talk did even more to nullify the strategy. Immediately after his arrival in Georgetown, Deakins and Stoddert reported the disturbing news to Washington. The press also informed the public. Only three days after L’Enfant came on the scene, the local gazette announced that he had been “employed by the President of the United States to survey the lands contiguous to Georgetown, where the Federal City is to be put.… He is earnest in the business and hopes to be able to lay a plan of that parcel of land before the President on his arrival in this town.” This could only have come from L’Enfant.
On learning of these indiscretions, Washington did L’Enfant the justice to suppose that his opinions were “promulgated … as much probably from complaisance as judgment.” But if these impressions were allowed to stand uncontradicted, his own strategy could be defeated. Thus committed publicly by his own agent, he found himself in such an embarrassing situation that his initial impulse was to declare “at once the Site of the public buildings” as already determined. Faced with this dilemma, he sought the counsel of his Secretary of State. Jefferson undoubtedly advised against an immediate announcement, urging instead that L’Enfant be instructed to enlarge the area of his survey to include the grounds between the Tiber and Rock Creek. This would at least have the appearance of confirming what L’Enfant had already said and done but would not be final. Washington approved, perhaps the more readily because he had just received another letter concerning L’Enfant’s activities. Jefferson had already drafted additional instructions indicating that the site on the Eastern Branch had considerable advantages but that other strong reasons “independent of the face of the ground” pointed toward the second area to be surveyed. Then, after consulting with Washington, he put the essence of the message in a postscript. L’Enfant was to try to keep “the public mind … in equilibrio between these two places” until the President’s arrival so as to poise the expectations of the Georgetown and Carrollsburg interests. This  was perhaps an even more difficult assignment than having L’Enfant conduct a topographical survey in rain and mist, but its success or failure mattered less than another decision made at the same time.
On learning from Deakins and Stoddert that the owners of lots in Hamburg had agreed to cede them to anyone authorized by the President to accept title, Washington gave them the required authority. He knew that in doing so this would expose them as agents of the public, but his willingness to make the disclosure provided one further proof of his conviction that the lands along the Tiber and in the vicinity of Hamburg were indeed indispensable. With the few days remaining, Washington’s hope that conveyances of Hamburg lands might be available for use as bargaining weights in negotiations with the Georgetown and Carrollsburg proprietors was impossible of realization. In the fall of 1790 it had taken several weeks for the agents even to find out the number of lots in Hamburg and the names of the their widely scattered owners. But Jefferson’s prudent advice did enable the President to avoid a premature announcement of the site chosen for public uses. More important, it gave Washington the chance to bring his presence to bear in the negotiations.
IV
A week after L’Enfant received his assignment, Jefferson, already pressing Washington on the urgent demands from the West to confront Spain on the Mississippi question and trying to effect a possible concert of European powers against British navigation laws, began preparing essential papers for him to use in the Georgetown negotiations. The first was a proclamation drafted on the 10th of March but not to be issued until these negotiations had been concluded. Its chief object was to announce the decision to place the Capitol, the President’s House, and the public offices in the vicinity of Hamburg. The next day, just as he had done in the preparations for locating the Federal District, Jefferson drew up a list of matters requiring attention, headed by the suggestion that the Commissioners be called into action. This assignment of priority may have been prompted by regard for what the law required as well as by a concern for local and authoritative guidance of L’Enfant’s activities. Jefferson’s own role in acting as a channel transmitting the President’s decisions could scarcely have been a congenial one, even when Washington found his advice acceptable. Also, with the Commissioners authorized to exercise their lawful responsibility, Jefferson must have known that his own suggestions for the Federal City could  be effectively conveyed to them through Daniel Carroll, either by himself or by Madison. Other objects that he listed for Washington’s attention concerned deeds from landowners, determination of the precise sites for the Capitol and the President’s House, the laying off of the town by the Commissioners in accordance with the terms of the proposed proclamation, and the designation of reserved areas for public buildings, a town house, a prison, a market, and “public walks.”
It was in this period of intense application to matters of foreign and domestic policy that Jefferson drew up his well-known but often misrepresented second sketch for the Federal City. That key document, together with the draft of the proclamation and other papers pertaining to the new capital, he handed over sometime before noon on the 21st of March when Washington departed from Philadelphia. It is important to note that the central feature of this plan was a precise reflection of Washington’s decision concerning the location of the Capitol, the President’s House, and lands for other public uses. This significant fact, often overlooked, is implicit in the employment of Deakins and Stoddert and in the instructions given them to acquire lands in the area designated. It is given explicit proof in the exact congruity of Jefferson’s sketch with the terms of the draft proclamation announcing the choice of site. This area, which he envisioned as the heart of the capital, lay on the right bank of the Tiber, with public parks, gardens, and walks facing the river and providing long vistas downstream. Jefferson had had in contemplation such open spaces for public ornament and use when he drew his first sketch in the summer of 1790 placing the center of the capital on the Eastern Branch. But, whatever the accidental or other causes which led Washington to shift the focus to the Tiber, his decision was both fortunate and enduring. Jefferson’s concept of extensive public parks and gardens along the waterfront, its possibilities thus enhanced by transference intact to a more appropriate terrain, may rightly be regarded as the origin of what would eventually become one of the chief glories of the national capital.

His sketch shows clearly that the area chosen for government buildings and other public uses overlapped the town of Hamburg, the outlines of which are shown with the President’s House near its center. It is not known what particular survey he used to define the boundaries of that paper town, but it was one precise enough to inform him that its streets would pose “a considerable obstacle” because they were oriented differently from those in his own plan, in which all the avenues and streets ran with the cardinal points of the compass. The plat that he used was probably one obtained by Deakins and Stoddert at the President’s request, possibly even that which still exists. More important, another feature of his sketch not found in any previous map or chart is the recording of soundings of the Potomac from the mouth of the Tiber to Rock Creek. In Notes on Virginia written a decade earlier, Jefferson had indicated at a few locations the depth of the river channel from its mouth to Alexandria and the head of tidewater. But this information he must have drawn from his incomparable collection of atlases, geographies, and voyages dating back to the middle of the 17th century. The Fry and Jefferson map which he improved for the 1787 Stockdale edition of Notes on Virginia did not include such soundings, even for the Chesapeake estuary. While Joshua Fisher’s chart of the Delaware of 1756 had given mariners full information of the sort, no atlas or map available to Jefferson at the time is known to have included such data for the Potomac. Both for the survey of the river in the vicinity chosen for the Federal City and for the recording of soundings, he was probably obliged to depend upon some manuscript map drawn especially for the purpose. If so, it was most likely provided by Andrew Ellicott, who, after surveying the experimental lines of the Federal District, had been directed by Jefferson to occupy himself in “running the meanderings of the Eastern branch, and of the river itself, and other waters which … merit an exact place in the map of the Territory.” The supposition is made all the more plausible by subsequent directions given or inspired by Jefferson. In September the Commissioners, instructing L’Enfant to begin preparation of “A Map of the City of Washington, in the Territory of Columbia,” informed him that Ellicott would provide soundings of the Eastern Branch. These orders emerged from a meeting attended by Jefferson. Given his insistence upon the importance of presenting such information in the map of the City, it is reasonable to suppose that the suggestion came from him. Later, finding that soundings were not inserted in the first engraved plan of the City, he sought to have them added to the plate. The omission, among other things, led to his demand for rectification in the second map published in 1792.

But the source of Jefferson’s information is less important than the fact of his insistence upon presenting the kind of information merchants and mariners would need if, as all desired, the capital would become a center of commerce like London or Philadelphia. As his sketch shows, Jefferson knew that the Potomac at the mouth of the Tiber contained no water for commerce. This he took to be an advantage, since the absence of wharves and mercantile houses would leave “a fine open prospect for those attached to government” while the river at the mouth of Rock Creek would suit merchants because of the depth of water there. In shifting his 1790 plan from the Eastern Branch to the Tiber, he was compelled by the nature of the terrain to reverse his means of achieving the two objects. But in both instances he kept firmly in view the concept of the useful and the ornamental which he had long since imbibed from his classical studies. L’Enfant also envisioned the two objects, but he never recorded river soundings in any map of the City attributable to him and is not known to have suggested the need for publishing such information.
The plan of the City which Jefferson submitted to Washington has often been criticized as limited in extent by comparison with the projections of L’Enfant. In fact its area comprehended about the fifteen hundred acres which the President hoped would emerge from negotiations with the Georgetown and Carrollsburg proprietors. Washington had been assured that those of Georgetown would permit the extension of the limits to double that size if the landowners should be allowed to retain every third lot. This was apparently unacceptable. In fact Jefferson himself had suggested in the autumn of 1790 that the idea of letting the owners retain half of the lots be carried throughout the entire Federal District, embracing sixty-four thousand acres. But this, he thought, might have been pressing matters too much and so he confided the greatly expanded concept only to Daniel Carroll. Both the extent of his plan and the trebling of the area which came when Washington arrived in Georgetown derived from the effort to accommodate the contending interest of landowners. It was this realistic factor, not L’Enfant’s expansive views, which determined the outer boundaries of the City. What distinguished Jefferson’s plan, as might have been expected, was its pragmatism coupled with a concern for the grand and beautiful. Half of the lots in squares adjacent to those reserved for public uses, being the most valuable, were to be “sold in the first instance.” The remainder were to be “laid off in future” and were expected to increase in value as the City grew outward from its center. This recognition of reality  stood in sharp contrast to L’Enfant’s idea of a series of localities—paper towns, so to speak, comparable to those of Hamburg and Carrollsburg—whose development, he insisted, should be pressed simultaneously with all other objects.
The sketch which Jefferson handed to the President just before he departed for Georgetown, embracing Washington’s decision as to both the extent and the site chosen for public use, was only a bare skeleton of the reality he envisioned. We know that a month earlier, after L’Enfant had been given his invitation, Washington intimated that he wished Jefferson to accompany him to Georgetown to assist in fixing the site of the public buildings and in laying out the plan of the town. We also know that, in addition to his sketch, Jefferson presented his “general ideas” on the subject, among which we may be assured was his preference for architectural models of antiquity for the Capitol and those of later ages—such as the Hôtel de Salm in Paris which he so greatly admired—for the President’s House. But pressing public affairs and the need for some respite after months of intensive labors kept him in Philadelphia.
Even so, Washington found himself caught between the two opposed personalities and their disparate views. On the one hand was his Secretary of State, a pragmatic idealist whose extensive study of European ideas of taste and grandeur, ancient and modern, was informed by a thorough understanding of the principles of the new republic and the practicalities it faced. On the other was L’Enfant, Washington’s old comrade in arms whose ideas for the capital were steeped in the traditions of his homeland but untempered by the realities of the nation whose “President’s Palace and Congress House” he dreamed of in such ecstatic terms, always aiming at something novel and original which would bring him fame. Faced with these opposed embodiments of taste and temperament, the choices that Washington made between them tells us much of himself. Anxious and urgent, perhaps assured also that he could withhold approval of any proposals which on mature consideration and under other circumstances might prove unacceptable, he concentrated on the business of reconciling the competing local interests whose recalcitrance might frustrate all his hopes. In pursuing this primary goal, he seems not to have been aware of the magic his presence on the scene would work, bringing to bear a force which none dared openly oppose.
V
Washington arrived in Georgetown early on the 28th of March, conferred with Ellicott and L’Enfant, was honored at a public dinner, and the next day, in a thick mist, was joined by the Commissioners in an unsatisfying inspection of the land. That evening, at his request, the proprietors of Georgetown and Carrollsburg met him at his lodgings in Suter’s Tavern. There, speaking bluntly, he warned them that their contentions were not compatible with either the public interest or their own. They could injure the cause by procrastination, but neither could command funds adequate to the object in view. Indeed, he assured them, “both together did not comprehend more ground nor would afford greater means than was required for the federal City; and instead of  contending which of the two should have it they had better, by combining more offers make a common cause of it.” He drove the point home with an Aesopian metaphor all understood: while contending for the shadow they might lose the substance. Then, moving from stern warnings about the dangers of delay, he drew their attention to the future prospects and “the good effects that might proceed from a Union”—good effects for both public and private interests. It is scarcely surprising that the next day the competitive groups united in signing an agreement whose terms and unanimity must have exceeded Washington’s most ardent expectations. On arriving at Mount Vernon on the evening of the 31st, he confided to his diary with unmistakable satisfaction the feelings induced by this signal accomplishment. He immediately reported the result to Jefferson, outlining the essential terms of the agreement and expressing gratification that even “the obstinate Mr. Burns” had signed.
The spirit of harmony and of enthusiastic support was such that Washington did not need to disclose his choice of site for public uses. He therefore deleted from the draft proclamation the paragraph which contained its chief reason for being issued. Nor, of course, did he show to the proprietors Jefferson’s proposed sketch of the capital. On the day he arrived at Mount Vernon, the Virginia Gazette of Alexandria announced that the President for two or three days had been “assiduously employed in examining the lands from the Eastern branch upwards, in order to ascertain the most eligible spot for the seat of the federal buildings.” He had indeed explored the area but not for the purpose stated. As in the case of his journey up the Potomac in 1790, the ostensible object had long since been determined. Someone who was fully cognizant of the negotiations with the proprietors informed the press flatly that “The spot for the public buildings is not yet fixed.” This was incorrect, but, in the prevailing aura of good will, it was the impression Washington felt it necessary and indeed proper to leave upon all. The informed gentleman who gave this unqualified assurance would have needed little prompting to do so.
While the proclamation had been stripped of its essential paragraph and was  issued immediately at Washington’s insistence, newspapers throughout the country announced another feature which had been also omitted—the precise boundaries of the Federal City as defined in the meeting with the proprietors. Jefferson had received from Washington a rough indication of its extent, but he probably first learned from Bache’s General Advertiser that the President had “ordered the federal city to be laid off, extending from George-town with the river, to the mouth of the Eastern-branch, and up the Eastern-branch about two miles, from thence a line drawn to intersect the road leading from Georgetown to Bladensburg, about half a mile from the Ford on Rock-creek, and with the road to the creek, and down the creek to the river.” These boundaries embraced an area of about forty-five hundred acres, treble what Jefferson had included in the sketch reflecting Washington’s views prior to the meeting. Further, the agreement of the proprietors authorized the President to retain any number of squares he deemed proper for public purposes. On learning of this Jefferson seized the favorable moment to urge that very liberal reserves should be made. In making the suggestion he clearly hoped that Washington would go beyond the expanded areas for public use as defined in his sketch. He thought the reconciling of the contending interests and the emergence of such a greatly expanded area for the Federal City a “really noble” accomplishment.
The successful termination of the negotiations was itself enough to lift the spirits of Washington and other advocates of the Potomac site. But this unexpected trebling of the area for the Federal City—almost certainly a result of Washington’s argument that the contending proprietors should not only unite but contrive other offers of land—also held out the promise that sales of public lots would be proportionately augmented. The well-informed correspondent who gave the essential facts to the press expressed confidence that such sales would “produce the sum of Three Hundred Thousand Pounds.” Others, equally susceptible to the fever, predicted that even larger sums would accrue to the public and private interest, all tending to insure the permanent existence of the capital on the Potomac. A few, expressing themselves privately in letters or anonymously in the press, voiced doubts. Suppose, Jonathan Williams asked Henry Knox, Congress should determine at some future date not to keep the capital on the Potomac? Who then would reimburse the purchasers as required by the agreement? Another skeptic from Hartford looked with scorn upon the idea of building a town which would be overrun with Congress in session and then would lie empty and idle during its recesses. If it should be so situated as to attract the trade of an extensive country, the capital might in time arise there. “But otherwise,” he declared, “neither grants of money, nor acts of Congress, will have the least effect. We may expend ten millions of money in erecting accommodations for people, but if the place is not naturally designed  for business, people will not live there…;. It is a proper scheme for men in concert, who deal much in visionary theories, but very little in experience. Such are too many of the southern gentlemen, who, with industrious abilities, and good hearts, want that knowledge, which is acquired only in the detail of business. I had rather be guided in my opinions by one experienced man of business, than by a hundred theorists … versed only in books.” But the achievement at Georgetown as reported so widely in the press turned ridicule and disdain into sober thoughts. These reports, together with those of Andrew Ellicott and others, so Lear informed Washington, “have created a serious and to many an alarming expectation, that the law for establishing the permanent seat of Government will be carried fully into effect.”
Washington was justifiably elated, but the prevailing spirit of harmony had no effect upon the sense of urgency which he pressed upon all. Even when he felt, somewhat prematurely, that the business was “thus happily finished,” he gave on departing from Georgetown “some directions … to the Commissioners, the Surveyor, and Engineer with respect to the mode of laying out the district, surveying the grounds for the City and forming them into lots.” Beyond this the precise nature of the instructions is not known. But two days after the agreement was signed, he took care to obtain a copy of it with the signatures attached. He insisted that in order to achieve the great object of uniformity and beauty, regulations governing public buildings should also apply to the proprietors as a condition of their grants. Above all, he urged a speedy completion of the good work that had begun so auspiciously. “It is of the greatest moment,” he warned the Commissioners, “to close this business with the Proprietors … that consequent arrangements may be made without more delay than can be avoided.” New conveyances would be needed and should be executed so that the sale of lots might proceed with expedition. To the Commissioners, as well as to Deakins and Stoddert, he exploited the warnings that he professed to see in the Pennsylvania debates. Such precautions in the midst of victory were as characteristic as they were well-advised. By the time Washington reached Charleston early in May discontents had arisen among the proprietors to such an extent that he felt his own word challenged by misconceptions or misrepresentations of the terms he had set forth. The result was  a long, angry, and explicit letter revealing clearly which public question was uppermost in his mind. These unfortunate and unexpected difficulties, he warned, “arise to darken, perhaps to destroy the fair prospect … presented when I left Georgetown.”
But while the Commissioners were left to wrestle with forms of conveyance, deeds, and other troublesome details, Washington assumed responsibility for making important decisions which, under the law, should have fallen to them. He was able to do this because the terms of the agreement with the proprietors gave him sole power to direct the City to be laid off in whatever manner he pleased and to reserve whatever number of squares for public use he might think proper. In consequence, at this moment of elated hopes before leaving Georgetown, he gave L’Enfant instructions about laying out the City within the greatly expanded limits he had achieved. This was a critical and even fateful assignment, but, unlike the admonitions and directions to the Commissioners, its controlling terms were apparently not reduced to writing. The authority conveyed to the architect, however, can be reasonably deduced from two sources—the expressions of a naturally exuberant L’Enfant and the laconic statement of Washington himself.
All that L’Enfant had been able to give Washington on his first limited assignment was a rough pencil outline which “Steel remained unfinished.” But, he reported to Jefferson, the President had directed the “delination of a grand plan … conformable to the ideas which I took the liberty to hold before him.” The development of this plan, he added, “the President has left to me without any restriction so Ever.” To Alexander Hamilton, to whom L’Enfant was not required to report but with whom he felt more congenial than with the Secretary of State, he gave a much longer and more revealing account. It is not surprising that he took to himself credit for having resolved the conflicting interests among the proprietors and having determined whether Carrollsburg or Hamburg offered the best site for the Federal City. He said he had only followed directions to survey both tracts, but he could not help “when contemplating the whole local Feeling some concerned at seeing the advantages which [the Eastern Branch] offered likely to be trample upon from a necessity of securing the Establishments by begoning it no matter were.” Nevertheless, he added, “I vantured the chance and gave imagination its full Scope in invading all the propriety of all, on a supposed more extansive location in which I comprehended the tow situations in competition and carring on my scheme further … and progressive improvement, I vantured some remarks thereon …; to the President on his arrival at this place and was fortunate enough to see meet with his approbation.” This new plan, he added, determined the President to delay rather than to secure whatever extent of territory was needed. The result was  an accommodation which not even the most optimistic speculator had expected—the allocation of some six thousand acres for the Federal City. L’Enfant praised the location: “No position in all america can be more susceptible of grand improvement, more capable of promoting the rapide Increases of a city or Better situated to secure an infinity of advantages to gouvernement.” Echoing the talk of speculators, he spoke of the great competition for lots that had already begun in the most eligible spot for “the capital of this extansive empire.” Nothing, he concluded, would more promote the general good than for the people of the East to become interested “in the advancement of this business, in becoming at this early periode proprietor in this federal district were an acquisition of lots or of ground undelinated as such must in the end prove of infinit advantage to the purchasser.” The planner and the dreamer had by now become infected with the enthusiasm of the speculator. But the overriding consideration, as L’Enfant exultantly confided to both Jefferson and Hamilton, was his claim that the President had charged him with full and unrestricted responsibility for “delinating a plan for the City.”
Both the words and actions of Washington lend confirmation to L’Enfant’s claim. He knew that he possessed ultimate authority to approve, alter, or reject any proposals that might be made, but his exalted confidence in L’Enfant’s competence to discharge the assignment with zeal and distinction undoubtedly was the controlling factor in his bestowal of such extensive responsibility. Despite L’Enfant’s indiscreet talk two weeks earlier which placed him in such an embarrassing situation, Washington now confided to him information that he withheld from both the Commissioners and the public. This he did by turning over to L’Enfant a number of papers pertaining to the Federal City. These, he thought, would not provide any material advantages, but, having been drawn by different persons under different circumstances, they might be usefully compared with L’Enfant’s own ideas of a proper plan for the capital. The rather gratuitous disparagement of the materials offered may have arisen from mere politeness. But Washington’s words take on another meaning in light of the fact that the first of these documents was what he described as a “rough sketch by Mr. Jefferson.” That sketch, he added, “was done under an idea that no offer, worthy of consideration, would come from the Land holders in the vicinity of Carrollsburg … and therefore was accommodated to the grounds about George town.” This statement was both inaccurate and misleading. The sketch had been prepared by Jefferson to incorporate Washington’s choice of location for the public buildings and to accord with the announcement of that decision which he had proposed to make in the proclamation. Moreover, the plan of the City thus outlined with Washington’s approval had in fact been extended to the Eastern Branch to propitiate the Carrollsburg  interest. But to this concealment of what the sketch represented, then and later, Washington added another. This was in the form of a map on a larger scale, drawn without reference to any particular spot for public buildings and other uses. This document has never been identified and is not known to exist. It may have been a mere sketch outlined by Washington himself or one prepared by Ellicott at his request to accord with the extended boundaries of the City as agreed upon with the proprietors. All that is known with certainty is that, as Washington assured L’Enfant, it covered a more extended area than did Jefferson’s sketch and, unlike that, did not indicate the location of the Capitol, the President’s House, and other public areas. In brief, with this document and his comment on it, Washington conveyed the impression that Jefferson’s plan had been rendered obsolete by the reconciliation of the contending interests and that the choice of site for public purposes was still undetermined. He may have done this, as he had tried vainly to do two weeks earlier, to induce L’Enfant to keep the expectations of the two interests poised. He may have done it to give L’Enfant full scope in developing his own ideas. Or, having recently experienced L’Enfant’s indiscreet talk, he may have made the disparaging reference to Jefferson’s sketch for the same reason that he had deleted the essential paragraph from the proclamation. Whatever his motive, the concealment of his own views from the Commissioners and from the public was greater than what he withheld from L’Enfant.
Jefferson’s sketch and other papers were turned over to L’Enfant by Washington confidentially, to be used only for his “private inspection.” Yet within little more than two weeks the confidence thus bestowed, which evidently had been shared up to that moment only with Jefferson, was violated. To William Loughton Smith, member of Congress from South Carolina, L’Enfant showed all of his plans and surveys, rode with him about the whole area of the City, defined its boundaries, and pointed out the eminences, sites for canals, quays, bridges, and public walks. L’Enfant was enraptured with the prospect, according to Smith’s testimony: “‘nothing,’ he says, ‘can be more admirably adapted for the purpose; nature has done much for it, and with the aid of art it will become the wonder of the world.’” Smith’s account leaves no doubt that the papers shown by the enthusiastic engineer included Jefferson’s sketch. Washington never reported to Jefferson what disposition he had made of it. In turning it over to L’Enfant and virtually dismissing it as useless while concealing its true nature and his own approval of it, he must also have refrained from passing on those “other ideas” about the planning of the capital which Jefferson had held out to him in Philadelphia. L’Enfant, though required by Washington to report to the Secretary of State, also said nothing to him of the sketch.
But Washington’s disparagement of it, coupled with his statement that it had been drawn on the supposition that the Carrollsburg interests would bring forth no acceptable offer, led L’Enfant to misread the communication and to suppose that the President really desired the City to be located on the Eastern Branch. Perhaps his original assignment confining his survey to that area, together with the postscript to Jefferson’s letter urging him to keep public expectations poised between the two locations, also served to mislead. Certainly if Washington had not withheld his own decision about the center of the capital  as reflected in Jefferson’s sketch, L’Enfant could scarcely have made the error he did. In any case, his response was what he thought the President wanted. In a long memorandum he argued that the Eastern Branch was the most eligible spot “for the first settlement of a grand City, and one which if not the only within the limits of the Federal territory, is at least the more advantageous in that part lying between the Eastern Branch and Georgetown.” As for the means of navigation, the advantages of that excellent stream far transcended those of the river at Georgetown. Manufacturing establishments, warehouses for naval and mercantile uses, arsenals, and other useful structures could be built for three miles up its meanderings. On the ridge leading to Jenkins’ Hill, many desirable spots were available for public edifices. “From these hights,” L’Enfant thought, “every grand building would rear with a majestic aspect over the Country all around and might be advantageously seen from twenty miles off.” These for ages would be the central part of the City, “facing on the grandest prospect of both … branches of the Potomac.” Three miles up the Eastern Branch, a bridge could be built linking the City to the North, with another over the Potomac at the head of navigation connecting it with the South. Growth at both extremities would undoubtedly be rapid, provided immediate attention should be given to open a direct and spacious avenue from one bridge to the other. Less than a month earlier, L’Enfant had found the site near Georgetown preferable because of its commanding heights. His shift to the Eastern Branch, though he did not know it, paralleled what Jefferson had proposed months earlier. Like Jefferson, he would later bring forth a plan embracing the location that Washington had already chosen.
But L’Enfant could not remain content merely to advocate the superior advantages of the area he mistakenly thought the President preferred. At the close of his memorandum, again perhaps influenced by Washington’s disparaging comment, he launched an attack on what he conceived to be the kind of planning Jefferson’s rough sketch represented. Without the advantage of its informative background or a knowledge of Jefferson’s vision of the capital, he misinterpreted the sketch as much as he had misread Washington’s intent. To achieve his grand plan, L’Enfant pointed out, regular assemblages of houses and a city laid out in squares, with streets parallel and uniform, were not only not necessary: these were appropriate only on a plain where there were no interesting eminences and where it became indifferent which way the streets were oriented. “But on any other ground,” he declared, “a plan of this sort must be defective, and it never would answer for any of the spots proposed for the Federal City, and on that held here as the most eligible it would absolutely annihilate every of the advantages enumerated … and along injure the success of the undertaking.—Such regular plans indeed, however answerable they may appear upon paper or seducing as they may be on the first aspect to the eyes of some people must even when applyed upon the ground the best calculated to admit of it become at last tiresome and insipid and it never could be in its origin but a mean continuance of some cool imagination wanting a sense of the real grand and truly beautiful only to met with where nature contributes with art and diversifies the objects.” The obvious personal allusion revealed a gross  misconception of the mind and character of the man from whom L’Enfant at this moment sought and received assistance nowhere else obtainable.
VI
At the meeting with the proprietors, Washington had taken care to observe “that before the city could be laid out, and the spot for the public buildings precisely fixed on, the water courses were to be levelled, the heights taken &ca. &ca.” The words “precisely fixed on” were carefully chosen, reflecting his wish to leave the impression of a suspended decision. Running the levels of the water courses and taking the altitude of heights was of course the task L’Enfant had not yet carried out. Despite that failed assignment, Washington encouraged him to face the much more formidable task of determining the style and character of the Capitol, the President’s House, and other public buildings. It is not known whether he, Carroll, Stuart, or anyone else informed L’Enfant of Jefferson’s collection of plans of European cities or urged him to borrow them. But in making his request that Jefferson procure for his use maps of cities, ports, docks, and arsenals, L’Enfant also asked an extraordinarily busy Secretary of State to provide a description of the number and nature of the public buildings required. All of this he wished to have “as speedily as possible.” He made it clear that he scorned the idea of imitation, but would use such materials—even defective ones—to achieve something different “on a new and orriginal … plan.” Within two days of receiving the request, Jefferson forwarded a dozen large and accurate maps of European cities he had systematically gathered while travelling in Europe. He offered these freely as long as they were needed, but naturally asked that they be returned. There is no evidence that L’Enfant ever acknowledged this assistance or returned the maps. The request for a  tabulation of the number and nature of the public buildings Jefferson answered with silence, knowing from experience how much time and thought would be required for that demanding task. He was aware at the time that L’Enfant had not completed his first and much simpler assignment, and assured him there was yet time enough to address these other important undertakings. The assurance may have been prompted also by his desire to persuade the President on his return about those “other ideas” he had advanced, among them—as he also indicated to L’Enfant—his preference of the models of antiquity for the Capitol and those of later times for the President’s House.
This well-known preference of the Secretary of State may also have resulted in the effort at this time to borrow from Richmond the plaster model of the Roman temple at Nîmes which Jefferson had procured in France for use in building the Capitol of Virginia, then under construction. It is possible that Washington himself advanced the suggestion since it was his close friend David Stuart who informed L’Enfant of the existence of the model. L’Enfant, according to Stuart, expressed a wish to see it and Stuart made the request of Governor Randolph. “If there is no impropriety in it,” he wrote, “I would beg you to send it to him by the stage…;. If not adopted it shall be returned immediately.” The governor was astonished. “I did not suppose,” he responded, “that you expected the model of the Capitol in Plaister of Paris to be forwarded by the stage. I therefore called upon Mr. Hay [one of the Directors of Public Buildings] for such drafts of the House as had been sent from France by Mr. Jefferson. You will receive inclosed in a small Tin Case a Draft of the Ground Plat, together with a side and front View of the Building, which I beg may be returned as soon as Major L’Enfant can take copies of them, as I am told they are essentially necessary for the completion of some work here.”
There is no evidence to show what L’Enfant thought of the maps of cities sent by Jefferson or the drawings of the Maison Carrée transmitted from Richmond. What is certain is that Washington’s direct and indirect prodding had produced no results. By October the Commissioners were prompted to request L’Enfant to “prepare a draft of the public buildings” for their inspection. He promised to do so as soon as he found himself disengaged from the still incomplete assignment of mapping the Federal City. Before departing for the opening of the Second Congress, Washington conferred with L’Enfant at Mount Vernon and no doubt gave him his own conception of what was desired. The Capitol especially, he felt, “ought to be upon a scale far superior to any thing in this Country” and the President’s House should be designed in commensurate  terms even though not executed all at once. L’Enfant undoubtedly shared the opinion that the two principal edifices should be architecturally imposing. But no evidence has been found that such ideas or models as he may have had in mind ever reached the stage of usable drawings. Certainly he never submitted plans for these structures either to the President or to the Commissioners. Washington, in his final letter to the man whom he had so ardently supported, told L’Enfant candidly that five months had been lost by this additional failure in meeting an assignment. It was only at that critical juncture that Jefferson prepared his own “Idea of the public buildings to be erected at the Federal seat,” but, since a competition had been set in motion, this was expressed in terms of needs and functions rather than style. Also, once again, he drew up a list of matters for the Commissioners to consider. Among these was the employment of Ellicott to finish laying off the City—that other assignment L’Enfant had left unfinished even with Ellicott’s indispensable assistance.
When Washington arrived home from his southern tour in mid-June, L’Enfant was able to submit to him only an incomplete and hastily drawn plan of the City. In an apologetic letter, he again solicited Washington’s indulgence. “My whole attention,” he explained, “was given to the combination of the general distribution of the Grand Local as to an object of most immediate moment and of Importance. To this I yielded Every other Consideration … having first determined some principal points to which I wished making the rest subordinate. I next made the distribution regular with streets at right angle north-south and East-west.” Though the plan was obviously incomplete, it included the essential elements of L’Enfant’s concept of the capital, with radial avenues cutting across the rectangular pattern, connecting the focal points he hoped would aid rapid settlement, providing “reciprocity of sight” toward distant objects, and bringing outer roads into the center of the City. The area above the Tiber, L’Enfant explained, was “the elligible spot to lay the Foundation …; not because this point being central is the most likely to diffuse an Equallity of advantages trough the whole territory and in return to derive a benefit proportional to the rise of the valu but because the nature of the local is such as will make Every thing concur to render a settlement there prosperous.” In this center he located the President’s House and the buildings to house the State, Treasury, and War departments. L’Enfant’s explanation not only shows that he had come to a fresh understanding of what the President desired and had therefore altered his earlier views: it also proves that his diagonals had been superimposed on the gridiron plan with its streets aligned as Jefferson had suggested and that the open spaces for public walks and gardens beyond  the Tiber were now viewed by him as providing long vistas downstream as well as an appropriate spot “to Erect the Grand Equestrian” statue of Washington. In brief, the center of the capital and its principal features as set forth in Jefferson’s sketch were here preserved, probably not because L’Enfant approved of the concept but perhaps because he had become convinced that the President did.
But there was one notable exception. This concerned L’Enfant’s suggestion that there was no spot so advantageous for the Capitol as the bluff “on the west end of Jenkins heights which stand as a pedestal waiting for a monument.” On the basis of this statement and its expression in the map handed to Washington, the dramatic shift in the relationship of the two principal public buildings of the capital has been attributed to L’Enfant as his inspired choice. So far as the record shows, this suggestion in L’Enfant’s letter is indeed the earliest known evidence of the proposal. But did the idea originate with L’Enfant, who earlier had made a very different choice? Or did he advance it because, as with other recommendations, he now knew this to be Washington’s preference? The answer lies in the realm of conjecture, but it is very probable that the idea originated with the President. Washington scarcely needed to be told by L’Enfant or anyone else that distributing the public buildings, placing the Capitol in the vicinity of Carrollsburg, pressing for its erection simultaneously with the building of the President’s House, and trying thus to promote settlement near the Eastern Branch would go far to keep the precariously united interests from disrupting his plans. But again, as in the compromises over the location of the Federal District, there was a price to pay. How could the separation of the executive and legislative branches by so great a distance be explained and justified? Washington’s experience of government in Williamsburg, New York, and Philadelphia provided arguments enough for maintaining contiguity. Even L’Enfant felt obliged to try to justify the rejection of such lessons drawn from experience. But whether Washington originated the idea or not, he gave it his sanction, thus fixing for all time the site of the Capitol on what was then called Jenkins’ Hill. The question at once arises: why did he find it necessary to make the decision at the time and in the manner he did? To all appearances there was no more pressing need for this than there had been three months earlier. He was about to leave for Philadelphia. There he could have conferred with Jefferson, Madison, and others to whom, earlier and later, he turned at critical moments for advice on matters pertaining to the capital. There he could have issued a proclamation setting forth what he had deleted from the earlier one and, at the same time, have explained his altered choice of site for the Capitol. But on this occasion there was no presidential proclamation, no request of Jefferson for advice, not even an advance warning from Mount Vernon. Perhaps, as in his decision on the location of the Federal District, Washington felt it prudent to let his choice go unexplained without even the benefit of an official announcement.
Jefferson must have learned of this important decision from the public press.  Brown’s Federal Gazette, citing a Georgetown dateline of the 2d of July, gave the particulars, as did other newspapers. The President had put the finishing hand to the location of the Federal City on the 30th of June. While misunderstandings had prevailed when Washington left Georgetown in the spring, the unknown author reported, “the moment he appeared, all difficulties vanished.” All narrow considerations were abandoned and the landowners cheerfully made conveyances to gratify the utmost wishes of the President. Then—and then only, it appears—“he submitted to the inspection of the proprietors, and a large number of gentlemen attending, a plan of the city, which had for several weeks occupied the time and talents of Col. L’Enfant, assisted by the Baron de Graff, and which, with some small alterations, he determined to adopt.” At the close of this news account which so clearly bears evidence of official prompting, came the only announcement of importance: “By this plan, and the President’s explanations, it appears that the buildings for the Legislature are to be placed on Jenkins’ Hill, on the land of Daniel Carroll, Esq. of Duddington … and that the houses of the President, and for the great Department of State, are to be situated on the rising ground adjoining Hamburg, within one mile of George-town, and about one and a quarter from the houses of legislation.” This arrangement, newspapers reported, “afforded the most general approbation, satisfying each interested individual, that his particular interest was as much consulted as a due attention to the public convenience and the public interest, which was the primary object, would any way warrant.”
Individual interests, for the moment at least, may have appeared satisfied. But there were many who thought the public interest and convenience had not been consulted. As soon as the fact became known an indignant citizen, writing as Amicus, challenged the decision to place the legislative buildings a mile and a half from those of the President and other officers of government. Holding the Commissioners responsible for a choice with which they had had nothing to do, Amicus blamed them for failing to recognize the convenience and propriety of making the principal buildings of government contiguous to each other. But, proving that he knew where the responsibility lay, he pointed out that there were two parties among the proprietors, both anxious to have the value of their lands increased by their vicinity to the public buildings. If the buildings were to be erected on the lands adjacent to Georgetown, then the Carrollsburg party would be disgusted; if on the hill nearest Carrollsburg, then the citizens of Georgetown would take it in dudgeon. Thus a compromise had taken place “and something … given up to both parties merely to quiet them, without sufficient regard to the general good or to public opinion.” Amicus was certain the Commissioners had acted without bias, but he said every person with whom he had discussed the matter had joined him in condemning the  decision because of countless inconveniences that would result to the President, to members of Congress, to heads of department, and to every citizen having business to do with government. Even in the conduct of ordinary business, he insisted, committees would be hampered in their deliberations, the drafting of bills would be impeded, the transmission of those passed and the return of those signed would be delayed, and, among other baneful consequences, essential consultations with heads of departments would be frustrated. But in the frantic closing days before Congress adjourned, it would become “absolutely necessary to employ post-horses, and establish relays … [with] committeemen secretaries, and public officers, full gallop, whip and spur, jostling each other, and kicking up a dust to the great merriment of the honest citizens of Goose-creek.” Amicus indicated that the Commissioners’ unfortunate decision need not be final. He therefore appealed to the President to withhold his sanction and order all public buildings to be erected in the vicinity of each other. This, he thought, would “unquestionably give more satisfaction to the public, whose wishes ought to be attended to in preference to those of a few interested individuals in the environs of Georgetown.”
The conclusion seems inescapable that Amicus pointed unerringly to the real reason for the decision to locate the Capitol so far removed from the buildings of the executive branch. Just as local and partial views over the years had so often affected every question pertaining to the national capital, so must such factors have influenced this important decision. The silence of Washington and Jefferson on the subject lends eloquent support to the supposition. So also with respect to the time, the place, and the manner of announcing the fact. It is difficult to believe that such a pragmatist as Washington departed from his earlier decision to place the Capitol in the vicinity of Hamburg merely because L’Enfant, seeing Jenkins’ Hill as a pedestal waiting for a monument, had made the suggestion. Having already shown how anxious he was to gain approval by advancing or altering proposals conformable to what he conceived the President’s preferences to be, L’Enfant cannot plausibly be regarded as the originator of the idea, much less as the sole source of whatever persuasions were brought to bear upon Washington to induce him to accept it.
VII
Immediately after Washington made this surprising choice of site for the Capitol, the Commissioners urgently called upon the proprietors to provide exact surveys of their holdings so that these could be laid out “distinctly on the general Plat of the City.” This, they pointed out, should be done speedily and was essential before any lots could be sold. Three months earlier L’Enfant had written enthusiastically about the prospect of “infinit advantage to the purchaser” of lots which would be defined on his “grand and general plan for the local distribution of the city.” But by the first of August, with the sale announced for the 17th of October, there was still no such map available. At  that moment newspapers were reporting that Ellicott was “busily employed in the federal city in opening streets, laying off squares, lots, &c.” and that three thousand workmen were expected to begin work on the public buildings the following spring. Ellicott was indeed busily engaged but the optimistic announcement concealed much.
The Commissioners voiced their anxiety to the President: the plan of the City was not going forward as they wished. They hoped Ellicott could continue his useful work for another month, in which case the sale might still be held even if the map were incomplete. L’Enfant, they added, would soon leave for Philadelphia to lay his plans before the President “for … confirmation.” The expression clearly indicates that their approval had not been sought, but they knew enough about the general plan to foresee some difficulties its adoption might produce. “We cannot help repeating our wish,” they wrote, “that in the new laying out of Carrolsburgh and Hamburgh as little alteration and appropriation as may be, may take place, for we shall unavoidably have difficulties enough, to reconcile private interests with public views.” In making this appeal to Washington, the Commissioners revealed their awareness that only he, if anyone, could induce L’Enfant to alter his plan and spare them the threatened difficulty.
Two weeks later, having heard nothing further, Washington displayed his own concern. Writing at his request, Jefferson informed L’Enfant in a rather blunt letter that the President had been expecting him for some time, that he wished to know whether and when he would arrive, and that not even the laying out of the lots should cause further delay. Then, perhaps to encourage haste, he referred to suggestions made in Philadelphia for laying off the lots to add to the convenience of purchasers and the profit of sellers and for “engraving a Map of the Federal territory.” He went further and laid the foundation for future difficulties by assuring L’Enfant that the right of issuing such a map lay with him or Ellicott. This acknowledgment of a private right to issue the first map of the capital being prepared under authority of the government was surprisingly casual, especially coming at a time when the President, the Commissioners, and Jefferson himself were hoping for the completion of a plan of the City that could be displayed at the October sale.
L’Enfant did not respond, but on arriving in Philadelphia late in August he went directly to the President and laid before him a map of the Federal City. This map, he generously acknowledged, owed much to the labors of Andrew  Ellicott, whose assistance he hoped could be continued for three months longer. In an accompanying letter he referred to it as “the anexed map of doted lines” and said that it had been altered in accordance with Washington’s directions. These directions presumably had been given when L’Enfant visited Mount Vernon and submitted a plan which the President exhibited to the Commissioners, proprietors, and others on the 29th of June. On that occasion Washington told the assemblage that the map would only “convey … the general ideas of the City.” Also, being justifiably apprehensive that objections might be raised, he gave assurance that “some deviation from it would take place—particularly in the diagonal streets or avenues, which would not be so numerous; and in the removal of the President’s house more westerly for the advantage of higher ground.” Following the presentation, he had recorded in his diary the pleasure he felt when “a general approbation of the measure seemed to pervade the whole.” What other alterations Washington may have  suggested is not known. But the significant fact is that the distinguishing element of the plan had been given presidential sanction. L’Enfant was elated. Washington’s approval, he declared, had satisfied his highest ambition.
But even after two months, this modified version of his map was still incomplete. In the accompanying letter, which he had written before leaving Georgetown, L’Enfant, as before, sought to justify the unfinished assignment. This time he could not complain of the hazards of fog, mist, and snow. But the multiplicity of difficulties arising from the need to fix points at great distances and to determine with exactness the acute angles and intersecting lines, he pointed out, had made the task more tedious than had been expected. Felled trees which the owners wished to preserve but were unwilling to remove had added to the obstacles. Despite repeated requests the proprietors had not returned surveys of their holdings, hence it would be impossible to have the lots recorded on the map before the sale. Also, even with a map available, few could make proper judgments of the relative advantages of different localities. Lots that would command the highest prices at the sale were those along the grand avenue connecting the Capitol and the President’s House, as well as those on “the grand walk from the water cascade under the federal House to the president park … and also the severals squar or area such as are Intended for the Judiciary courts the national bank—the grand church—the play House, Market &c. Exchange.” This, together with the small initial deposit required, would attract a few speculators with neither the means nor the inclination to promote the success of the enterprise. The sale, therefore, was premature and would not produce a tenth of what could be expected after a “general plan … of the City” could be distributed to the public throughout the country. If held on the announced date, it would not only set an unfortunate precedent: it would also bring down disgrace upon the whole business. So far as the sale was concerned, his argument implied, the unfinished state of the map was a matter of little or no consequence.
The important consideration, L’Enfant insisted, was “not to confine the Idea to the Erecting of a congress House and a Presidial palace, other Exertions being necessary to prompt and encourage private undertakings—them alone can forme the Establishment Enswerable to its objects, and to rise the City a City in Fact it is Indispensable to Consider every of the Improvements proposed in the plan as being part most Essential to the framing of the principal.” It was of the first importance to do everything possible to serve the mercantile community, with the canal from the Tiber to the Eastern Branch being “of absolut necessity.” The streets from the river to the grand avenue would soon be filled with shops, businesses of all sorts, houses, and accommodations for officials  and members of Congress. Further, L’Enfant added, the President’s earlier approval had inspired him to devise a plan for donating several squares among the different states. These would be the focal points of settlements “all along of those transveral and divergents avenues were none of them will be lost nor … to distant from the Federal House or the president palace.” These communities would gradually become connected, forming from the outset a chain of improvements around the center of the City. This integrated plan, with each part contributing to the good of the whole, was the only way the grand enterprise could succeed. Success would result not from an unfortunate sale, but from the negotiation of a loan, with the public lots being pledged as security and held in reserve for the inevitable increase in value. “Of that success,” L’Enfant concluded, “I wished to promot in the delination of a plan wholy new, and which combined on a grand scale will require Exertions above what is the idea of Many but the which not being beyond your power to procur make me promise the securing of them … the operation of a magnitude so worthy of the concern of a grand Empire.” Washington’s earlier approval had obviously stimulated L’Enfant to greater efforts to achieve novelty and grandeur. It also led him once again to warn against what he conceived to be the limited vision of others, as exemplified for him in Jefferson’s sketch. His concept of a surrounding chain of settlements, each with its square donated to one of the states, was the most conspicuous addition to his previous plan. This was a proposal whose potentially adverse political implications L’Enfant evidently did not perceive—and against which Washington had no need to be warned.
With his map unfinished, L’Enfant’s argument that the sale should be deferred until it could be widely distributed in complete form seemed persuasive. So also with respect to his insistence upon the need to support mercantile interests, to build wharves, to dig a canal, to provide space for shops and businesses of all sorts, and to negotiate a loan by which both public and private interests would be served. Though expressed in his own distinctive orthography and interspersed with characteristic flights of imagination, the letter is so exceptional among L’Enfant’s writings as to suggest the presence of a prompting—and interested—hand at his side. Certainly this defense of his plan was prepared with unusual care and in full knowledge that there were those who  would oppose or wish to modify it. As events would prove, Washington was clearly impressed.
But he was also caught between the Commissioners’ appeal for assistance in preparing for the sale he had insisted upon and L’Enfant’s argument calling for its postponement. Worse, the Commissioners’ plea for modifying a plan the President had publicly approved was challenged by L’Enfant’s call for immediate and continued action on every aspect of his general concept. Confronted with this first serious conflict between the Commissioners and L’Enfant, Washington turned to his Secretary of State. The extent of his concern is indicated in the conferences he immediately called for discussion of the issues raised. These took place immediately after L’Enfant laid his altered plan before the President. It is not known with certainty who took part. Washington presided. Jefferson only said that “certain persons” were present, but this was probably a circumlocution. All of the circumstances indicate that L’Enfant, having taken his case directly to the President, was not a participant. Certainly Jefferson and Madison were the chief advisors. It was they who received Washington’s views and, as his representatives, were authorized to present their conclusions at a meeting of the Commissioners to be called at once. The matters discussed, according to Jefferson’s account, were those brought up in the Commissioners’ appeal and in two separate letters from Daniel Carroll to the President, one of which enclosed a plat of Carrollsburg as reinforcement of their position. These subjects could scarcely have been canvassed without an examination of both that plat and L’Enfant’s map of the Federal City. Washington must of course have made these available. But there can be no doubt that he withheld from those engaged in the discussions L’Enfant’s letter opposing the sale as premature and arguing against any change in his plan. To the distinctive elements of that plan Washington was already committed as publicly as if he had issued a proclamation to that effect. He recognized the Commissioners’ problem, especially with respect to Carrollsburg, but he took his stand unequivocally in support of L’Enfant’s general concept. “To settle something with respect to that place and Hambg. which will not interfere with the general Plan is difficult,” he wrote Jefferson less as expressing an opinion than as giving a directive, “but essential.”
This unequivocal support of L’Enfant’s plan is confirmed by a remarkable list of matters to be discussed at the conferences which Washington himself drafted. Based in large part upon L’Enfant’s letter, the list was put in the form of questions which of course need not have been raised if that letter had been made available to Jefferson and Madison or if L’Enfant had taken part in the discussions. Nowhere in this unusual document—the only one Washington is known to have drawn up on matters relating to the capital instead of having Jefferson perform the task—did he indicate that some of its key questions were drawn directly from L’Enfant. His first query establishes the point: would circumstances make postponement of the sale advisable? If not, in what areas should the sale of lots take place? Should a bridge over the Eastern Branch be built? Would it be prudent to negotiate a loan for carrying out the different operations within the City? Should the initial cash payment for lots purchased  be increased? Should the canal be begun and Robert Peter’s proposal to construct wharves be undertaken? Would it not be advisable to have a map of the Federal District engraved in a single sheet so as to comprehend “the plan of the Town”? And, to confront the issue between the Commissioners and L’Enfant, what compromise could be made with the Carrollsburg and Hamburg interests by which the plan of the Federal City might be preserved? While these and other topics were clearly prompted by L’Enfant’s letter, there were significant omissions. There were no allusions to the outlying settlements, to the allotment of squares to the states, to the donation of land for religious societies, or to the giant cascade at the western bluff of Jenkins’ Hill. Nor of course was there any mention of the decision to place the Capitol on that eminence. The squares for that edifice, as well as those for the Executive branch, were merely to be “considered as appropriated.” In brief, the President’s unexplained choice of site for the Capitol was irrevocable. We may reasonably assume, therefore, that during the discussions Jefferson and Madison treated it with discreet silence.
But on questions prompted by L’Enfant’s letter, on those raised by the Commissioners, and on points which Jefferson himself urged in the conferences, Washington was given the kind of considered advice he desired. The sale should go forward. On the choice of lots to be sold, the “leading interests” should be accommodated. As to the idea of a public loan, even the proposal would be dubious without legislative authority and probably unsuccessful until a sale established something like the value of lands sold. The bridge, the wharves, and the canal should be postponed until funds were available. Meanwhile, preparations for the public buildings should be pressed forward as indispensable. But L’Enfant’s point about the insufficiency of the required cash deposit was recognized as valid, with the resultant recommendation that the initial payment be more than trebled. Washington’s questions had also included some based on suggestions made by Jefferson the year before, especially those relating to building regulations within the City. The answers concerning materials and height of private structures were such as he had long advocated. To these questions Jefferson added others during the conferences which also reflected his particular interests—running the post road through the City, having the streets run North-South and East-West, seeing that soundings of the Eastern Branch were supplied to the engraver of the map, and providing names for the streets, City, and District. But his previous suggestion that the taste of the new town might be improved if engravings of some of the handsomest private structures in Europe should be distributed free to the inhabitants of Georgetown was one on which Washington appears to have made no comment. Jefferson’s additions to the list of topics also treated that point with silence.
It was presumably after these discussions that the President asked L’Enfant to see him for an hour on the afternoon of the 27th of August. What transpired at their meeting is not known. Washington may have touched on some of the  conclusions reached at the conferences, but, understandably, he seems to have delegated to Jefferson and Madison the task of informing L’Enfant of all of the details and of discussing with him any differences that might arise. On the 31st Jefferson did invite L’Enfant to dine with him and Madison the next day, alone, to discuss “several matters relative to George town.” No evidence has been found that L’Enfant accepted the invitation. If he did, nothing is known of what transpired. Jefferson and Madison set out the next day for Georgetown, where they met with the Commissioners in an all-day session on the 8th of September, presenting to them the result of the conferences in Philadelphia. The Commissioners were “preadmonished,” Jefferson reported, that the President wished them to make their decisions freely and in accord with their own views. Since the manner in which Washington had phrased the question about a compromise with the landholders of Hamburg and Carrollsburg revealed his own commitment to L’Enfant’s plan, the answer was an evasion—a liberal compromise would be better than discontents or disputed titles. Such a compromise, offered by Thomas Johnson, put the matter out of dispute and so, for the moment at least, L’Enfant’s plan was left intact. On this and all other points the Commissioners gave their unanimous approval to what had been agreed upon in Philadelphia. The sale which L’Enfant so strongly opposed would take place as announced. The President himself expected to be present and had already obligated Jefferson to attend. The Commissioners, well knowing the effect of Washington’s presence on previous occasions, scheduled their next meeting for the afternoon preceding the sale.
VIII
At his first meeting with the Commissioners in April Washington had urged that a plan of the City be published in time for a sale of lots before the Second Congress assembled. But it was not until four months later, faced with L’Enfant’s still incomplete map and appealed to by the Commissioners, that he addressed the problem with urgency. At the conferences late in August his question as to whether it would be desirable to have an engraving of the District that would include the City was answered in the affirmative. But, perhaps as a reflection of Jefferson’s incautious letter to L’Enfant about his or Ellicott’s right to publish such a map, the final decision was left in suspense: should it be issued by authority of the Commissioners or by the “Artists”? The Commissioners  decided that this should be done under their own direction, with sales benefiting the public. But in informing L’Enfant of this and other decisions in their first written direction to him, they tempered authority with discretion. The manner of naming streets was made explicit. So also with respect to soundings of the Eastern Branch and the proposed post road through the City, which Ellicott would define and which they ordered to be recorded on the map. Then, in a postscript, they directed 10,000 copies of the map to be “struck on the best terms and as soon as possible”—an astonishingly large order which would have required the preparation of several plates. Its title would bear the names they had chosen for the City and District and the designation Jefferson had consistently employed in referring to the latter as a Territory—A Map of the City of Washington, in the Territory of Columbia. But the Commissioners’ orders concerning the engraving and distribution of the map were provisional, being based upon the assumption that L’Enfant might have received other and contrary directions. The assumption was well-founded.
Despite the agreement during the conferences in Philadelphia that the Commissioners should decide whether and under whose auspices the map should be published, plans had already been set in motion to have this done in Philadelphia. With L’Enfant in the city for that purpose, Washington authorized him to proceed. He apparently did not inform the Commissioners of this and no evidence has been found that L’Enfant responded to their directions. With time growing short and Washington angered over the proposal to build an executive mansion in Philadelphia, he allowed almost a month to elapse before inquiring of Lear about the progress of the map, at the same time directing that some of the first copies struck off be sent to him and the remainder “disposed of as was agreed on.” Only a week before the sale was to take place he received news of the complete failure of the effort.
Primary responsibility for this would seem to rest upon L’Enfant, but the engraver to whom he entrusted the task was not faultless. L’Enfant’s choice, made in the very center of American printing, fell upon one Pigalle, a native of France, about whom and whose work little is known and that not favorable. Presumably Pigalle was given the pressing assignment late in August when L’Enfant arrived in the City. Early in October, in response to an inquiry from  L’Enfant, Tobias Lear discovered that the plate had only then been prepared for engraving. Pigalle later added another explanation for the delay. The map left with him was so incorrect as to be unusable. Only “the large draft” which L’Enfant had carried back to the Federal City would suffice. This, so Pigalle informed Lear, he had asked L’Enfant to make available. Neither the request nor any response to it has been found. But, somewhat surprisingly in view of his later conduct, L’Enfant told Lear it was his “earnest wish that [the engravings] might be struck off, before the sale, if they should be done in almost any manner.” Quite understandably, Washington found it inexplicable that the deficiency of the map had not been discovered earlier, especially since L’Enfant had been “detained many days in Philadelphia to prepare and fit it for the purpose.” But he held the engraver responsible, expressly exonerating L’Enfant.
Actually two manuscript maps were involved, both incomplete. One was referred to by L’Enfant as the “small draft” he had left with Pigalle. The other was a reduction taken from L’Enfant’s “great Map” which had been prepared by Etienne Sulpice Hallet, another recently arrived native of France who began it at L’Enfant’s request. Long afterward L’Enfant claimed that these maps had been placed in Washington’s hands and that the Commissioners, acting surreptitiously through an agent in Philadelphia, had procured copies and prevailed upon the President to have it published. The account is confused and inaccurate, but Lear did get from Pigalle the small draft—not Hallet’s reduction—and showed it to a few persons. The engraver had said that it was of “no manner of use to him” but Lear thought it at least provided a good general idea of both the location and the design. While L’Enfant was in Philadelphia, Washington asked for his map—presumably his large working plan—to show to some gentlemen. Also, L’Enfant himself informed Lear that a “Mr.—” had pressed him for a copy and suggested that Hallet’s “outlines,” together with the small draft, might satisfy his needs. In this manner, through the intercession of the President, his secretary, and L’Enfant, a few interested individuals were able to obtain information not available to those who attended  the sale. Pigalle was undoubtedly dilatory and not a master of his craft, but his appraisal of the draft as inaccurate conforms to what is known of L’Enfant’s unfulfilled promises to produce a finished plan. More important is the testimony of Andrew Ellicott, who thought it fortunate that engravings of this “first plan” had not been available because the map was so incorrect as not to justify a sale based upon it. Thus ended in failure the first episode in the confused history of the early mapping of the Federal City.
But this failure, not in itself of material consequence, was only a prelude to more serious conflicts in which L’Enfant disregarded or defied the Commissioners’ authority. It was only two weeks after he had expressed a desire to have almost any kind of engraving of his map available for use at the sale that he adamantly refused to permit the Commissioners or the purchasers of lots to inspect his large general plan. This defiance of legal authority was compounded by acts of personal interest and favoritism. Benefiting from information withheld from the public, L’Enfant purchased one lot for himself and another for Tobias Lear, thus improperly involving both himself as the officially designated planner of the City and the personal secretary of the President. It is scarcely conceivable that L’Enfant would have refused to display his map if the President had attended the sale as planned, but an accidental circumstance forestalled such an improbable confrontation. Although Washington knew precisely when the sale would take place, he had been “thunderstruck” a few days earlier to discover he had miscalculated the date Congress would convene. Thus forced to alter his plans and hasten on to Philadelphia, he passed through Georgetown on the 17th, announced the terms and conditions of building within the City, and authorized the Commissioners to proceed with the sale. That night he stopped at Bladensburg and at dawn the next day asked for a report of the number of lots sold and the amount received for them. The result was disappointing. By the same post Washington received news of L’Enfant’s refusal to permit use of his map.

The most unusual account of the sale came from L’Enfant himself, who not only boasted of his act of defiance but was indiscreet enough to do so in an indirect message to the President. Writing to Tobias Lear, he admitted the results had not been propitious but claimed that higher prices were due entirely to the care he took to “prevent the exhibition of the general plan.” By this means, he declared, purchasers were unable to compare their acquisitions with lots better situated. He asked Lear to communicate this to the President, being confident that he would approve and thus regret the less that engravings of the map had not been available. Pigalle’s plate was therefore useless. It could not be completed with accuracy unless sent abroad or executed under his own eyes. This, L’Enfant concluded, could not be done until he returned to Philadelphia at the beginning of winter. As he had intended, Lear submitted the letter to Washington.
In their report to the President the Commissioners’ comment on L’Enfant’s insubordination was restrained. Though they had been publicly embarrassed, Stuart merely remarked that if they had been able to exhibit “a general plan … it would have aided the sale considerably.” But Washington, obviously shocked, voiced feelings the Commissioners and others undoubtedly shared. The deliberate withholding of the map, he declared, gave him “a degree of surprise and concern not easy to be expressed.” While L’Enfant’s letter to Lear had been expressly intended for the President and set forth an opinion with which he wholly disagreed, he chose not to make a direct or official response to it. Nor did he ask Jefferson to speak for him. Instead, unable to overlook L’Enfant’s confident assumption that his action would be given presidential sanction, he employed “a direct channel, though not an official one” to express his disapproval. The channel he chose was Tobias Lear, but to Lear’s communication Washington himself “engrafted sentiments of admonition, and with a view also to feel [L’Enfant’s] pulse under reprehension.” Unfortunately this letter seems to have been lost to history, but it may be safely assumed that Washington composed the unofficial reproof with his usual regard for L’Enfant’s sensibilities. As he later explained to the Commissioners, he had given the engineer to understand he did not share his opinion that withholding the map was either proper or advantageous. He praised L’Enfant in extravagant terms, but lamented that men of genius almost invariably should be “under the influence of an untoward disposition, or … sottish idle, or possessed of some other disqualification by which they plague all those with whom they are concerned.” He had not expected, however, “to have met with such perverseness in Major L’Enfant.”
Jefferson was also concerned, but he could scarcely have shared Washington’s surprise. While he was not shown the L’Enfant—Lear letters until later when even more egregious conduct on the part of L’Enfant made it necessary, he clearly perceived that the occasion called for something more than an indirect and unofficial admonition tempered by respect for one thought to possess the attributes of genius.

IX
With the legally constituted channels of authority being confused, the mapping of the City virtually stalled, the actual progress on the site impeded by conflicting views over essential goals, and the ultimate object threatened by the ever—present contentions of landed interests, it is not surprising that Jefferson should have seized the opportunity presented by L’Enfant’s conduct to lay two proposals before the President. First, repeating an earlier recommendation, he suggested that the surveyors be directed to lay out lots along the Potomac from Rock Creek to the Eastern Branch and then proceed “a—breast … towards the back part of the town.” By this means they would pass the main avenue between the Capitol and the President’s House before spring. Thus the next sale would be expedited and could take place without injury to either the Georgetown or the Carrollsburg interests. Focussed on the center of the City and on the need to reach an accommodation, the proposal stood in sharp contrast to L’Enfant’s insistence upon an integrated development of his plan as a whole, with its ornamental and essential elements going forward simultaneously. Jefferson’s second proposition was put in the form of a question, but its implicit comment on L’Enfant’s behavior at the October sale and on the danger of still further difficulties ahead was unmistakable. “Will not the present afford you a proper occasion,” he asked the President, “of assuring the commissioners that you leave every thing respecting L’Enfant to them?” This key question, the answer to which was suggested both by law and by principles of orderly administration, was put to the President on the very day his unofficial reproof was given to L’Enfant through Lear.
Two weeks later Washington recommended to the Commissioners Jefferson’s proposal for laying out the City lots, offering it for their consideration as “the opinion of intelligent and well informed men, now in this City.” At the same time he informed them that in his indirect communication to L’Enfant he had “given him to understand … that he must, in future, look to the Commissioners for directions.” L’Enfant, he added, was soon expected in Philadelphia. He assured the Commissioners that he would then try to reach some understanding with him of the terms upon which he would serve the public. He did not wish to have the “goodly prospect clouded by impediments … or injured by disagreements which would only serve to keep alive the hopes of those who are enemies to the Plan.” But even as Washington sought to placate both sides, L’Enfant provided the most extreme example he had yet given of his contempt for the authority of the Commissioners. In so doing, though he could scarcely have intended or even realized it, he also treated with disdain the message Washington had sought to convey through Lear. This further evidence of his estrangement from reality came with the destruction by his orders of a house belonging to Daniel Carroll of Duddington.
Before leaving for Philadelphia in August to lay his general plan before the President, L’Enfant had given directions to the surveyors to remove all obstructions falling within the limits of streets and other public property. Carroll, whose house was begun even before the Federal District had been defined, was given the impression by L’Enfant that his plan would not be final until approved  by the President. Having received no word from him that the house would intrude upon public property, he proceeded with its construction. His kinsman, Daniel Carroll the Commissioner, was rightly apprehensive. Ellicott, however, assured him in L’Enfant’s absence that only about six feet of the structure fell upon a street which “coud without the least possible injury to the plan be altered so as to leave the House Clear.” In giving this assurance Ellicott was injudicious enough to promise that he would inform L’Enfant and would hold himself accountable for this being done. After the Commissioners’ meeting on the 18th of November, L’Enfant told David Stuart he had written Carroll that his house would have to come down. Stuart directed him to place the matter before the Commissioners at their next meeting if Carroll did not choose to comply. But on the 20th, with L’Enfant absent in Virginia, workmen acting on his orders began demolition. In anticipation of this Carroll had gone to Annapolis and obtained from Chancellor Hanson a preventive injunction ordering L’Enfant to desist and summoning him to appear in December. But it was too late. On his return L’Enfant took charge and on the 25th—the very day of the Commissioners’ meeting—he caused Carroll’s house to be razed. Not content with removing that small part deemed an intrusion upon a street, he had the whole demolished, claiming that he did so by authority of the President.
The Commissioners, naturally resentful of such an extraordinary act of  defiance, were nevertheless fearful that prosecution of the illegal act would only multiply those impediments and disagreements which, as Washington had warned, would give delight to the enemies of the great object. One consequence they had to face was the understandable but baseless rumor that the Commissioners themselves had given their sanction to L’Enfant’s action. Another was the possibly adverse effect upon their recent Memorial to the Maryland General Assembly asking for legislation which, among other things, would encourage the great object by making it possible for aliens to own land in the Federal District. Since they had been openly defied, they were of course powerless to bring L’Enfant to terms. It seems likely, therefore, that one of the Commissioners may have prompted Daniel Carroll of Duddington to lay his case before the President, even though such urging was scarcely necessary. L’Enfant, who claimed from the outset that he acted under the President, left Carroll no alternative but to state his case directly to the only authority his opponent recognized. This he did on the day after the workmen began to destroy his house. So, on the same day, did L’Enfant.
On receiving their communications, Washington bluntly told Carroll that he should have laid his grievance before the Commissioners, “to whom,” he declared, “all matters respecting the Federal District are now committed.” While Carroll had agreed to the removal of his house if it were proved a public nuisance, Washington thought a simple fact would decide the issue. Was the building in whole or in part in the street? This begged the question, but, relying on L’Enfant’s assurances, he regarded the point as established. Dismissing Carroll’s argument that other houses had been built in streets and allowed to remain, he made a distinction between those already existing and one under construction—even one begun before the Federal District had been defined. This in effect made Carroll’s house a nuisance per se, an interpretation which could scarcely have been sustained at law. Washington did not consult his Attorney General on the point but offered Carroll the choice of one of two alternatives. The house could be pulled down and re-erected at public expense in the spring in accord with regulations governing private buildings or it could be completed by Carroll and occupied for six years, after which it would have to be removed “with no other allowance from the public than a valuation for the Walls in the present state of them.” The question whether the house actually was a public nuisance was not faced. The still unfinished map of the Federal City, a correct version of which Washington had so recently insisted upon as an urgent need, was accepted as determinative. He also complicated matters further by sending L’Enfant a copy of his letter to Carroll, though in  doing so he did not reprove him for his failure to submit the issue to the Commissioners. Nor did he say to L’Enfant as he had to Carroll that all matters pertaining to the Federal District had been placed in their hands. He did, however, urge the need for harmony: “it will always be found sound policy to conciliate the good-will rather than provoke the enmity of any man, where it can be accomplished without much difficulty, inconvenience or loss.”
But the choice presented to Carroll had become irrelevant even before it was offered. Washington had just dispatched the letters when he “learned with real mortification the account of the demolition of Mr. Carrolls house by Major L’Enfant.” He was indeed more than mortified, and with good reason. There was a distinct possibility that Daniel Carroll of Duddington might prosecute L’Enfant. If this should happen, the enemies of the Potomac location would be provided with still another and more powerful weapon to use.
Three weeks had passed since Jefferson had urged that the Commissioners be given full authority over L’Enfant. Washington is not known to have made any response to the suggestion, but now, faced with a much graver situation, he informed him of his unofficial communication to L’Enfant through Lear, made their correspondence and other papers available to him, and sought his counsel. He recognized that the time had come to give L’Enfant decisive instructions—but not so decisive, he made clear, as to risk the serious misfortune of losing his services. “At the same time,” he added, “he must know, there is a line beyond which he will not be suffered to go … or we shall have no Commissioners.” Jefferson’s response was immediate and went to the heart of the issue: the definition of L’Enfant’s status would have to be made explicit, not indirectly and unofficially but by the President himself. He therefore drafted two letters for Washington to sign, one to L’Enfant, the other to the Commissioners. The former was brief, pointed, and unequivocal. L’Enfant had violated the law, and the law would have to take its course. Though his services were valued and still desired, he would be employed in the arrangements of the Federal City in future only on condition that he conduct himself “in subordination to the Commissioners, to the laws of the land, and to the rights of it’s citizens.” Like the Commissioners, Jefferson was well aware of Washington’s dread of losing L’Enfant, and in submitting the draft he acknowledged that it might be too severe. What he obviously feared was that Washington might think it so and issue the directive in less decisive terms. To obviate this possibility, he took care to emphasize two facts which he had reason to believe would carry weight. First, his draft had been prepared after a conference with Madison and thus had his approval. Second, the President’s sentiments as conveyed through Lear should have been respected, but L’Enfant had wholly disregarded that message. Washington approved Jefferson’s draft and indeed strengthened it by emphasizing the authority of the Commissioners: in future L’Enfant was to act in subordination to them and to regard them as standing between himself and the President. But, always concerned for L’Enfant’s feelings, he then added two conciliatory paragraphs.

Despite the stern warning to L’Enfant that the law had been violated and would have to take its course, Jefferson managed in his draft of the President’s letter to the Commissioners to convey a hint intended to avoid what all feared—prosecution of L’Enfant by Carroll. If the offender should be spared, he suggested, it should be made known to him that he owed such protection entirely to the Commissioners and that there would be no intercession by the President on his behalf. Washington not only allowed the hint to stand but reinforced it by composing a letter to Daniel Carroll of Duddington very different in tone from his recent one. It would be unfortunate, he wrote, “if disputes amongst the friends to the federal City should Arm the enemies of it with weapons to wound it.” To this appeal on behalf of the public good he added another touching Carroll’s private interest. Such disputes, he concluded in terms which seemed almost threatening, “may injure you more on the large scale in the general sale of the lots than you can possibly gain by going into a court of Chancery.” In transmitting this letter through the Commissioners, Washington gave them leave to destroy it or transmit it to Carroll as they thought best. Thus powerfully fortified, Jefferson’s hint had effect. The Commissioners, though incensed at L’Enfant’s conduct, made good use of Washington’s letter and Carroll agreed to drop all legal proceedings. On learning of this from Jefferson, Washington was understandably gratified.
But once again the hope for harmonious relations proved illusory. L’Enfant, seeing himself as one unfairly accused, if not indeed as an object of malice and persecution, attempted to justify his destruction of Carroll’s house in letters both to the Commissioners and to the President. Having arrived in Georgetown on the evening of the 6th of December after an absence of ten days in Virginia, he replied the same day to the Commissioners’ claim that they should have been consulted even if demolition of the house had been absolutely necessary. L’Enfant not only rejected the claim but maintained that the measure he took could in no way be challenged. He had no doubt the Commissioners, on mature reflection, would agree, hence there had been no need for him to refer the question to them. In matters of such nature as to require their attention, he said that he would always be disposed to respect the authority vested in them by law. But he trusted that, in future, they would never interfere with his operations except in justifiable cases of appeal from individuals. Not surprisingly, the Commissioners treated the condescending letter with silence. It was not until the next day that L’Enfant addressed himself to the President. In a  letter quite different in tone from that to the Commissioners, he wrote as if in response to Washington’s of the 28th of November, in which of course there was no mention of the destruction of Carroll’s house. L’Enfant did not refer to the blunt directive of the 2d of December, but it is clear that he had that letter before him as he wrote. Yet, knowing precisely what Washington’s sentiments were, he sought to justify his action as expedient, proper, and based on principles which had guided his conduct from the beginning. He apologized for not having explained earlier why he had proceeded as rapidly as he did in demolishing the house. He placed the entire blame on Daniel Carroll of Duddington and denounced him as a worthless individual who sought to benefit from his own folly, being prompted by his kinsman the Commissioner. Neither in this letter nor in any other, so far as is known, did L’Enfant acknowledge Washington’s directive making him wholly subordinate to the Commissioners.
While the Commissioners could ignore L’Enfant’s communication, Washington had no such choice. It was now obvious that his unequivocal instructions had had no more effect than the indirect message transmitted through Lear. This time, however, he did not delay. Immediately on receiving L’Enfant’s letter, he turned it over to Jefferson and sought his advice. The response was a formal report entitled “Observations on Majr. L’Enfant’s letter.” This, like Jefferson’s draft letter of a few days earlier, was written at a time when he was hard-pressed preparing bills, resolutions, and reports on such matters as the consular establishment, the patent system, the Barbary pirates, the worsening commercial relations with France, and the crucial negotiations with the newly arrived British minister. But while his recent answer to the same key question had been expressed with brevity and force, the document he now submitted was a critical analysis of a case whose inherent weakness required no such elaborate response. The contrast in the manner of presentation suggests that Jefferson was less concerned with L’Enfant’s vain attempt to justify himself than with Washington’s hesitant use of authority in handling an increasingly confused and intractable subordinate. If so, the nature of the response involved a question of delicacy requiring both tact and candor. He delayed submitting his “Observations” for two days, perhaps because he wished to consult Madison—as he almost certainly did—and perhaps because he felt the vigor and bluntness of his criticism might offend Washington and thus defeat his purpose.
In precise and unmistakable terms he dismissed L’Enfant’s arguments as legally and otherwise untenable. The attempt at justification, he indicated at the outset, was based on a self-serving contradiction: on the one hand L’Enfant  maintained that Carroll’s house was an intrusion on public property while on the other he asserted that the President had not yet finally approved the plan, hence his judgment as to what constituted a street could not be anticipated. The former argument Jefferson rejected as unwarranted, the latter he accepted as solidly grounded. To qualify as public property, he pointed out, streets would have to be defined in recorded deeds, sales, or partitions, with a copy of the definitive plan annexed. That plan, he took care to emphasize, was still open to alteration. There was, then, no such thing as an established street. Possessing a right of soil as tenant in common with the public, Carroll therefore could not have created a nuisance as defined by law. As for L’Enfant’s claim that he had as much right to pull down a house as to cut down a tree, he had no authority to do either. The destruction of a tree might be overlooked, but any man whose house had been illegally destroyed would bring suit, subjecting the accused to large damages in a civil suit and to a heavy fine and imprisonment in a criminal action. In any case, writing as one experienced surveyor to another, Jefferson pointed out that trees and small obstructions, if insuperable, might be removed, while anyone who could not designate streets and lots even when a line passed through such an obstacle as a house could know little of geometry—that is, of the method of surveying by offset lines. L’Enfant’s act, therefore, was palpably unnecessary, illegal, and contrary to the known sentiments of the President. It was further proof of his continuing inability to acquiesce under lawful authority.
In his effort to defend himself, L’Enfant had requested that a line of demarcation be drawn between his powers and those of the Commissioners. This provided Jefferson with an opportunity to restate the issue with more care and precision than he had yet done. What should the line be and who should draw it? Under the law, he argued, the Commissioners possessed the whole executive authority over the Federal District, standing between their subordinates and the President, who could only approve or disapprove certain of their acts. But the deeds of trust from the proprietors gave him sole execution of everything pertaining to the laying out of the town. Hence, while Washington had authority to draw such a line, there was no need or reason for doing so. The Commissioners were disposed to follow implicitly the President’s wishes, while L’Enfant had not shown comparable moderation or acquiescence. Any attempt to define their separate spheres would only enable him to meet them “foot to foot, and chicane and raise opposition to their orders whenever he thinks they pass his line.” The only means of preventing him from giving constant trouble to the President, therefore, would be to subject him to the unlimited control of the Commissioners. “We know,” he reminded Washington, “the discretion and forbearance with which they will exercise it.” Recognizing as Washington himself did that the Commissioners, acquiescent and forbearing though they had been, were becoming more and more disturbed by L’Enfant’s continuing defiance, Jefferson added this remarkably candid statement touching the heart of the issue: “I do not know what have been the authorities given him expressly or by implication.” Coming from one who had been called upon so often for advice concerning the Federal City, the choice of words and the emphasis given them reveal much about Washington’s manner of dealing with one of his closest advisors. In brief, his “Observations” implied, both the Commissioners and the  Secretary of State needed to have L’Enfant’s status defined in explicit terms. Most important of all, one who continued so intransigently on a course of insubordination should be required to respect those terms.
Jefferson’s rebuttal of an essentially indefensible case was persuasive. Washington himself drafted the response to L’Enfant’s letter, basing its main point on the “Observations” and in some respects adding strength to its emphatic terms. “I have received your letter of the 7th. instant,” he wrote L’Enfant, “and can only once more, and now for all, inform you that every matter and thing which has relation to the Federal district, and the City within it, is committed to the Commissioners … that it is from them you are to derive your powers, and the line of demarcation for your government is to be drawn by them.” He reminded L’Enfant that his first official communication had come from one of the Commissioners—Daniel Carroll, upon whom L’Enfant’s letter had cast aspersions—and that all directions received by him since then should have been from them. Washington also pointed out that they had shown every disposition to listen to his suggestions, to adopt his plans, and to support his authority for carrying them into effect so far as these seemed reasonable, prudent, and consistent with their own powers. “But having said this in more instances than one,” he concluded, “it is rather painful to reiterate it.”
Words could scarcely have been less ambiguous. A few days later Washington sent a copy of the letter to the Commissioners, describing it accurately as one that would admit of no misconstruction. As before, however, he sought to mitigate the force of his unmistakable directive. This time he did not appeal to both sides to reconcile their differences, but urged instead that the Commissioners extend to L’Enfant some measure of the authority that had been so unqualifiedly vested in them. After a lengthy analysis of L’Enfant’s motives, behavior, and talents—coupled with an astonishing opinion holding Daniel Carroll of Duddington equally blamable for what had happened—he asked the Commissioners to consider “whether it might not be politic to give [L’Enfant] pretty general, and ample powers for defined objects; until you shall discover in him a disposition to abuse them.” Such a mark of confidence, he thought, would gratify his pride and excite his ambition. In making this suggestion Washington could not have been unaware that L’Enfant’s pride and ambition were such conspicuous traits of character as to call less for stimulation than for the kind of restraint he had just administered. He certainly knew, as the affair of Carroll’s house proved beyond doubt, that L’Enfant did not hesitate to abuse even those powers delegated to him by the President. Why, then, did he advance a proposal which, aside from weakening his own explicit instructions, amounted in effect to a rejection of Jefferson’s warning that any attempt to delineate the separate spheres of the Commissioners and their subordinate would only lead to constant trouble? The most plausible answer would seem to be that Washington accepted the risk because he feared the loss of a man he regarded as irreplaceable might jeopardize the great object of keeping the capital on the Potomac. This is also indicated by the manner in which he made the suggestion. He did this not in a formal presidential communication but in a private letter which the Commissioners were expressly enjoined not to mingle with their public papers. Though the categorical definition of L’Enfant’s status had been  prompted by Jefferson, this unofficial letter modifying its terms was not shared with him. Thus the decisive official posture exhibited by the President to his Secretary of State became transmuted into the weaker stance manifested in a form known only to the Commissioners.
The result, as before, was greater confusion of the lines of authority. L’Enfant himself apparently never acknowledged Washington’s instructions. Certainly the reiterated and explicit command that he subject himself in all things to the Commissioners fell on deaf ears. That hitherto acquiescent body, flaunted a few weeks later by L’Enfant’s subordinates, felt compelled to warn Washington that their own honor and duty required more of them than a continued tolerance of such affronts. With not a spade of clay turned up for bricks and with L’Enfant’s workmen excavating the foundations for a Capitol not yet designed and digging wide and deep ditches to accord with plans of the City still subject to alteration, they felt it necessary to know and approve all that was being done. They would lament the loss of L’Enfant, but, they added, “we owe something to ourselves and to others which cannot be given up.” The destruction of Carroll’s house had also given alarm to the proprietors and added to their confusion about the sources of authority. Thus did Washington, profoundly concerned as he was about everything affecting the Federal City and possessing as he did ultimate authority over its planning, contribute more than anyone else to the developing sense of uncertainty. As he had done in the past and would continue to do throughout his presidency, he honored more in the breach than in the observance his official pronouncement to L’Enfant that “every matter and thing which has relation to the Federal district, and the City within it, is committed to the Commissioners.” Believing that the question of fixing the seat of government was one of the two great issues which might decide the fate of the new government, he made every aspect of its progress a matter of personal and official concern. This is understandable. But such direct involvement in all matters great and small inevitably meant that Washington’s towering influence would be brought to bear upon all decisions, producing ultimately both the success of the enterprise and a number of otherwise avoidable mistakes. The most immediate effect during L’Enfant’s connection with the Federal City was a steady deepening of the already murky air of confused authority.
Meanwhile the Commissioners, anxious to avoid a repetition of complaints that information had been withheld at the October sale, were determined not  to announce another until maps could be completed and “everybody … have a Chance for the object of their choice.” Washington concurred. He expected L’Enfant in Philadelphia late in November and assured the Commissioners he would impress upon him the need for dispatch in producing a “correct draught of the City.” Writing directly to L’Enfant, he expressed his earnest desire “that correct Engravings of the City be … properly disseminated (at least) throughout the United States” before the sale should take place. As shown by his proposal to expedite the next sale and by his various suggestions for mapping the District and the City, Jefferson fully shared this concern. But when L’Enfant finally appeared in Philadelphia in the last days of December, his map was yet unfinished and his capacity for defying authority far from diminished. The ultimate confrontation with the President came within a few weeks.
X
Shortly before the October sale, a newspaper essayist, obviously more interested than his use of the pseudonym A Spectator implied, presented to the public a glowing account of the capital as conceived by L’Enfant. “The plan of the city, agreeably to the directions of the President of the United States,” Spectator wrote, “was designed, and drawn, by the celebrated Major L’Enfant; and is an inconceivable improvement upon all other cities in the world, combining not only convenience, regularity, elegance of prospect, and a free circulation of air, but every thing grand and beautiful that can possibly be introduced into a city.” Since the plan would be published early the following month, Spectator announced, there would be no need to describe its features—and then proceeded to do so. He indicated the locations of the Capitol and the President’s House as well as the “houses for the great departments of state, the Supreme Court House, and the Judiciary Offices, and National Bank, the General Exchange, and the several Market-Houses, with a variety of other public buildings … all arranged with equal propriety, judgment and taste.” West of the Capitol and South of the President’s House there were “two great Pleasure-Parks, or Malls … ornamented at the sides with a variety of public gardens and elegant buildings.” There were also many open areas interspersed throughout the City, fifteen of the best of which might be named for the states of the union and used for statues, obelisks, or columns to the memory of their favorite military heroes or statesmen. The transverse avenues and diagonal streets would facilitate transportation and avoid the insipid sameness of such cities as Philadelphia and Charleston. The great avenues would have brick pavements ten feet wide and gravel walks of twice that width planted with trees on each side, with eighty feet f paved street for carriages in the center. The description of the City concluded with another tribute to L’Enfant:

Among the many fortunate circumstances which have attended this country, during the present administration in government, the residence of Major L’Enfant in America at this time, may be considered as one of the most material. … The public buildings, now planned by this great engineer and architect, and carrying on under his orders, will be superb and elegant, and such as will do honor to the capital of a great and prosperous empire.
The details presented in this article, the praise heaped upon L’Enfant, the claim that his concept of the capital would cause it to transcend in beauty and grandeur all other cities of the world, and the quite unfounded assertion that elegant public buildings had been planned by him and were being constructed under his direction make it clear that Spectator was a zealous promoter of the Federal City and also had access to special sources of information. So, too, does his fear that the capital might not remain on the Potomac. Spectator conceded that Congress had power to repeal the Residence Act, but declared that “so grossly to violate public and private faith would not be mentioned in a congress of fiends in Pandemonium.” Nor, he warned, could Congress interfere with private grants by individuals and states, stop the construction of houses by the proprietors, or prevent them from proceeding to build the Federal City. By the controlling terms of the trust agreement with the President, he implied, they could not be thwarted even by the highest law-making authority in the land.
It is equally obvious that Spectator could not have presented so exact and detailed a description of the projected plan had L’Enfant not given his assistance. Only he could have supplied such precise information as that giving locations of the public buildings, the width and arrangement of walks along the avenues, and, among other features, the areas proposed to be set aside for use of the states. The claim that this capital of a great empire would be superior to all other cities of the world, together with other extravagancies, only echoed such words of L’Enfant as may be found in his letters to the President. He had already shown himself disposed to cooperate with the proprietors and they in turn found him useful in advancing their interests. It is thus not surprising that, just prior to the sale of lots, Spectator should have obtained access to L’Enfant’s plan. This is proved by the detailed descriptions and the language employed—for example, the words taken from the title describing the plan as designed by L’Enfant “agreeably to the directions of the President”—which could only have come from that source. Spectator’s assurance that the plan was about to be published could only have referred to the one Pigalle was then supposed to be preparing. But the maps being used for that purpose were at that time in Philadelphia. It is virtually certain, therefore, that the only map L’Enfant could have made available to Spectator was his large or general working plan which, a few days later, he refused to permit the Commissioners to use at the sale.
But to whom did L’Enfant make available such privileged information, thus in effect collaborating with a private individual screened behind a pseudonym? The beneficiary of this act of favoritism who signed himself so inappropriately as A Spectator was undoubtedly Francis Cabot, a member of the prominent mercantile and shipping family of Massachusetts. Cabot had been recommended to the President, the Vice-President, and others as a person greatly interested in promoting the Federal City. He had recently settled in Georgetown and quickly became intimate with L’Enfant. He also gained the confidence of Daniel  Carroll and obtained from him a letter of introduction when, late in August, he planned to accompany L’Enfant to Philadelphia at the time the latter laid his plan of the City before the President. Carroll described Cabot as “a sensible, intelligent Gentleman” with respectable connections—prominent among whom was his brother George Cabot, who had just been elected Senator from Massachusetts. At the request of Tobias Lear on behalf of himself and friends from New England, L’Enfant engaged Francis Cabot to purchase a lot at the sale. For this speculative venture in which L’Enfant himself was involved, he must have made his general map available to Cabot just as he had done in giving assistance to Spectator. In these early months Cabot also seems to have gained the confidence of the President as well as the Commissioners. When in December he delivered to Jefferson a letter from Andrew Ellicott, he was described as “a Gentleman … of information” and also as “a zealous friend to the City.” But within a few months these initial evidences of confidence in Cabot had begun to erode.
However gratified Washington may have been by the encomiums heaped upon L’Enfant, he could scarcely have failed to be disturbed by Spectator’s unauthorized disclosures. He was obliged soon to address Congress, whose members may well have wondered why, if copious and precise details about a plan of the capital designed by direction of the President could be made available to an anonymous newspaper scribbler, such information could not be given to them. He was not prepared to act on the advice of John Jay that his Annual Message include a general though cautious comment on “the Proceedings in the Business of the fœderal District.” But with Spectator’s assurance that the map of the City would be published early in October, Washington in his message could scarcely avoid referring to the plan. What made his embarrassment all the more acute was his knowledge that, once again, L’Enfant had acted innocently and contrary to his wishes because an official secret had not been confided to him. The fact is that neither Washington nor Jefferson had informed L’Enfant of the crucial decision taken early in September at the conferences in Philadelphia and confirmed at the later meetings in Georgetown when Jefferson and Madison obtained the concurrence of the Commissioners in the President’s views. That decision was to leave blank the squares appropriated for public use except those for the legislative and executive branches, all others to remain undesignated until wanted for defined purposes. This of course meant eliminating from the map Pigalle was supposed to be engraving  such explanatory references as those setting aside squares for the national bank, the non-sectarian church, and the symbolic uses of the fifteen states. The Commissioners, in their first written communication to L’Enfant defining other matters that had been decided upon, did not mention this important decision which so directly affected his plan. Hints may have been thrown out to L’Enfant at the prior meetings in Philadelphia and the failure to inform him of the decision may have been prompted by Washington’s usual care to avoid giving him offense, but this only deepened the embarrassment caused by Spectator’s article. It is understandable, therefore, that in his Annual Message Washington treated the subject with caution. He also joined Spectator in exaggeration: the October sale had been favorable, there was a prospect that ample funds would be provided for the necessary public buildings, the Federal City had been laid out according to a plan which would be laid before Congress. But this promise to submit the plan only brought on further embarrassment.
Despite Washington’s urgent appeal to L’Enfant to come forward with a more “correct draught of the City,” several weeks passed with no news from Georgetown save the usual accounts of disturbing conflicts. Early in December Francis Cabot arrived in Philadelphia, perhaps bearing the discouraging but accurate news that there would be still further delay in L’Enfant’s coming. Immediately thereafter, Washington sent to the Senate and House of Representatives “the plan of a City that has been laid out within the District … fixed upon for the permanent seat of the Government of the United States.” There was no further comment or explanation. Washington later claimed that the letter of transmittal indicated the plan was sent only “as a matter of information, to show what state the business was in.” But this was said years after the event and after a legal challenge had been raised on the plausible ground that submission of the plan indicated official approval. In fact, the language employed both in his Annual Message and in his brief note of transmittal conveyed the impression that the City had already been laid out. This was undoubtedly intended. In brief, at this time, Washington found it expedient to have Congress and the public regard the plan submitted as the one that had received presidential sanction. Spectator’s promotional essay, with its even more misleading and inaccurate statements, helped confirm the impression.
The plan of the Federal City thus hesitantly and ambiguously presented to Congress was one of the two then in Washington’s possession—Hallet’s reduction from L’Enfant’s large plan and the one L’Enfant called his “small draft.” The former was only an unfinished outline and scarcely appropriate for submission to Congress. The latter, according to Pigalle, was quite useless for engraving but Lear thought it provided “a good general idea of the spot and plan of the City.” Washington, embarrassed by the long delay in keeping his promise to Congress, must have concluded that it was acceptable enough  for his purposes. He subsequently described it in terms which leave no doubt that it was the one usually designated as the L’Enfant plan of 1791.
This remarkable document, the earliest map of the Federal City known to be extant, has long been accorded the esteem and subjected to the scrutiny its importance warrants. But its evolution as a manuscript of changing character has remained hidden beneath the layers of erasures, additions, and cancellations which determined its ultimate form. Its developing characteristics during the first six months of its existence—at the time drawn, at the time submitted to Congress, and at the time altered for engraving—need therefore to be examined. This is necessary also because its generally accepted designation, which properly recognizes L’Enfant as author of its more conspicuous features, has obscured the number and importance of characteristics others added to it or removed from it. In its final form it became indeed a Jefferson document of considerable importance in the planning of the capital.
XI
There can be little doubt that this was the manuscript L’Enfant submitted to Washington late in August and described as the “anexed map of doted lines.” Ellicott later referred to it as “the original plan” and said that it was a mixture of conjecture and fact. With most of the field work yet to be done, reliance upon conjecture was unavoidable and lines not then laid out on the ground were designated on the plan in its original state. These cannot now be distinguished. But it may be said with some assurance that when L’Enfant delivered the plan to Washington late in August it lacked two outstanding features later given it. The first was the attribution of authorship in the cartouche—“By Peter Charles L’Enfant.” The second and more conspicuous was the extended text containing general observations on the plan, descriptions of streets and avenues, and keyed references to its outstanding elements. These  textual details, first outlined in L’Enfant’s letter presenting the plan to Washington, were probably elaborated in incomplete form while L’Enfant was in Philadelphia early in September. Then, or perhaps soon after he left, some of the results of Ellicott’s surveys produced further additions. Among these, it may be reasonably supposed, was the statement that Ellicott by celestial observation had drawn a true meridian line passing at right angles through another line at the site of the Capitol and, after precise survey, had made these the basis on which the whole plan was to be executed.
 That these detailed descriptions went through a series of changes, were originally set down on a separate paper or papers, and were then copied fair to accompany the plan submitted to Congress seems beyond question. When first published in Dunlap’s American Daily Advertiser, these explanatory passages were described as “annexed to the plan … sent to Congress by the President.” Their text at that stage contained many variations from the form later given them in the manuscript, including one complete sentence which does not appear in the latter. One such variant occurs in the passage describing Ellicott’s method of running the basic lines by celestial observation. There the text as sent to Congress refers to “the above plan,” while the expression ultimately employed in the manuscript reads “this plan”—an alteration explainable only on the supposition that, as submitted to Congress, the descriptive passages were on a separate paper subjoined to the manuscript. Also, while the central features of the plan were subjected to numerous erasures and alterations, the entire text of the general observations, descriptions, and references as recorded on the manuscript contains not a single change. This part, then, must represent a fair copy of an earlier and separate form as submitted to Congress, at which time the manuscript was evidently blank in those considerable areas now containing the descriptive texts. It follows of course that these would have been placed there after their appearance in revised form in the National Gazette. No  document containing these descriptive texts as they evolved prior to submission to Congress is known to exist.
The manuscript plan also shows one alteration in Jefferson’s engrossing or calligraphic hand which was clearly made before it was submitted to Congress. The change does not represent that form of his hand at its best, being written over some erased wording. But the lettering, perhaps hastily inserted, is unmistakably his. The alteration, which occurs at the heavily erased area in and about the presidential square, reads “President’s house.” This substitution must have replaced some form of L’Enfant’s invariable reference to the residence of the Chief Executive as a palace—including such variants as “the palace,” “a presidial palace,” and “the President palace.” Such a designation, as Jefferson surely perceived, would have aroused the anger of those who were already beginning to complain of monarchical tendencies in the administration.
Other changes in the evolving manuscript plan took place soon after it was submitted to Congress. When L’Enfant arrived in Philadelphia in the last days of December, he immediately waited upon the President. Washington earnestly impressed upon him the need to produce a plan suitable for engraving. L’Enfant promised to do so. Before leaving Georgetown, he had directed Benjamin Ellicott to record all of the field work resulting in actual measurements. This, together with his original or general plan, L’Enfant explained, was intended as the basis for a map on a reduced scale proper for engraving. He later claimed that Ellicott’s draft had not been made available to him. L’Enfant would not say it was intentionally withheld, but he offered this as the reason for his not being able to comply with his promise to the President. He also explained that after obtaining the “sketch” left with Pigalle—that is, the one recently submitted to Congress—he turned it over to Ellicott, urged him to finish as much as he could without his large map, and thereafter “daily attended the progress of the business in all its stages” so that together they could correct and complete the reduced plan for the engraver. L’Enfant thus had the “small draft” in his possession for only a brief time. But during that time, two or three days after his arrival, he must have made available to Freneau the general observations about the plan which the National Gazette—no doubt to the consternation of Washington and Jefferson—published on the 2d of January. Before doing so, L’Enfant himself or someone at his prompting must have inserted in the cartouche of the manuscript the words “By Peter Charles L’Enfant” which accompanied the passages reprinted in the newspapers. The lettering is slanted  and crowded, differing both from the careful draftsmanship in other parts of the manuscript and from Jefferson’s insertion of the words “President’s house.”
Once again, however, L’Enfant had failed to keep his promise to the President. Instead of pursuing that task with the sense of urgency Washington had impressed upon him, he spent much time drafting a grandiose proposal calling for the expenditure of some $300,000 and the employment of more than a thousand men during the coming season. To meet these and other anticipated needs for the next four years, he suggested that a loan of a million dollars be negotiated. This, he said, had already been “offered from Holland” and would insure the success of the enterprise—a suggestion indicating that, as before, he was in consultation with his friend the Secretary of the Treasury. He warned the President that “unless some shining progress is made in the grand work,” no foreign or American companies would lend their support. Above all, he thought there should be at the head of the operation a Director General with full authority over all employed in it, including the power of appointment and removal. “I feel a diffidence from the actual state of things,” he declared, “to venture further in the work, unless adequate provisions are made.”
L’Enfant said nothing in this extraordinary document about the pressing assignment Washington had given him three weeks earlier, but the implication of his message was clear. He wished to be made Director General, with full authority over the planning and execution of all operations, or—the warning was delicately phrased yet unmistakable—he would have no further connection with the planning of the capital. In brief, this was one further rejection of the President’s repeated and unequivocal directions placing L’Enfant under direct control of the Commissioners. Ironically, even as he drafted these proposals, events in the Federal City of his own doing destroyed any hope there may have been that they would be favorably considered. His subordinates, Isaac Roberdeau and others, acting under his directions, had defied the Commissioners, had been discharged, and Roberdeau had been placed under arrest. On the very day that Washington received L’Enfant’s proposals he assured the Commissioners of his full support of their actions. To Jefferson he expressed himself more emphatically. “The conduct of Majr. L’Enfant and those under him,” he wrote, “astonishes me beyond measure—and something more even than appears, must be meant by them!” Apparently Washington did not respond to L’Enfant’s letter or comment on the elaborate proposals.
Early in 1792 Andrew Ellicott appeared in Philadelphia and was surprised to find that no preparations had been made for publishing L’Enfant’s plan.  Washington himself later declared that if it had not been for the materials Ellicott brought with him, no engraving from that plan would probably have been produced. Ellicott, who enjoyed Jefferson’s confidence and respect as well as the esteem of such leading men of science as Franklin and Rittenhouse, had long since demonstrated his competence in surveying state boundaries and in laying out the Federal District and a large part of the Federal City. It is thus not surprising that when L’Enfant failed to keep his promise, Washington decided to turn the task over to the man who had proved himself prompt and dependable in meeting his assignments. But his decision rested only partly upon Ellicott’s presence and L’Enfant’s failed promise. The determining factor was apparently what Washington called the “untoward temper” L’Enfant had displayed since his arrival in late December. It was this, not the transfer of responsibility for preparing the plan for engraving, which led to L’Enfant’s ultimate separation. After pressing upon him the urgent need to have the map prepared for publication, Washington left to others responsibility for trying to reach an accommodation with the increasingly intractable engineer. First of all, early in January and clearly at the request of the President, Jefferson invited L’Enfant to dine with him privately to discuss affairs of the Federal City. If the meeting took place, nothing is known to have come of it. By early February L’Enfant reiterated his ultimatum, making it all the more explicit by combining it with a defense of Roberdeau’s defiance of the Commissioners. The “confidence which from the beginning … you have placed in me,” he wrote Washington, “enjoins me to renounce the pursuit unless the power of effecting the work with advantage to the public, and credit to myself is left me.” At that moment George Walker, one of the interested landowners and a confidant of L’Enfant, arrived in Philadelphia and Washington urged Jefferson to contrive a meeting with him at his place. But Walker turned out to be an ineffective intermediary, being both partial and unreliable. By the 11th of February Washington had concluded that it was time to bring the matter to issue. He consulted both Jefferson and Madison. Within four days thereafter, having procured L’Enfant’s  plan from the Ellicotts, Jefferson submitted his suggested alterations, together with the draft of a letter from himself to L’Enfant on behalf of the President.
Washington’s authorization to Jefferson to propose alterations in the plan seems not to have been given in writing. L’Enfant, being dealt with through an intermediary, perhaps learned through his friend Walker of the transfer of responsibility for the map to Ellicott. As L’Enfant himself explained, “Mr. Andrew Ellicott gave me to understand that he was ordered by Mr. Jefferson to attend himself to that business” and that an engraver had already been engaged. L’Enfant expressed confidence that this order could not mean the map would be published without his knowledge or concurrence. He therefore decided to give the matter no more concern, being convinced the plan could not be completed without recourse to the large map then in his possession. This he withheld. “Major L’Enfant refused us the use of the Original!” Ellicott exclaimed to the Commissioners. “What his motives were, God knows.” Yet despite this and other handicaps, Ellicott was able within a few days to produce a map of the City and present it to the President. Both Washington and the Commissioners were concerned about its accuracy and, at the President’s request, Jefferson queried Ellicott closely on the point. After comparing both versions, he felt assured that the defects of L’Enfant’s “original plan” had been corrected by Ellicott’s actual surveys and that his draft could be relied upon with the “utmost minuteness.”
Ellicott’s achievement in so brief a period and in spite of L’Enfant’s refusal to cooperate was indeed remarkable, resulting in the engraving by Samuel Hill of Boston issued some months later. But since that version is generally though imprecisely referred to as the Ellicott plan of 1792, it is important to note that his contribution lay primarily if not wholly in the corrections and verifications he was able to supply from his own field work, not in the alterations and departures from L’Enfant’s design that were incorporated in his draft. L’Enfant himself originated the idea that such changes were made by Ellicott. While Ellicott’s rendition was in progress, he inspected it at his former colleague’s home. “This draft to my great surprise,” he explained in a message intended for the President, “I found … most unmercifully spoiled and altered from the original plan to a degree indeed evidently tending to disgrace me and ridicule the very undertaking.” L’Enfant found it difficult to believe one whom he had  always treated with candor as a friend should “harbour a design so inconsistent, as to endeavour to destroy the reputation of one whose contempt for the little machinations of envy, has left him unguarded against the treachery of false friends.” Warning against the consequences of offering the public an erroneous map, he added in a postscript that he had that day requested Ellicott to send him his plan together with other drafts so that he might correct its errors and thus expedite the engraving.
But it was too late. Acting as he was under supervision of the Secretary of State by direction of the President, Ellicott naturally declined the request. Because of L’Enfant’s own behavior, the opportunity to have anything further to do with the plan of the capital had been permanently removed from his hands.
XII
It was during this brief period in February when Ellicott labored to produce a reliable map that L’Enfant’s evolving manuscript received most of the alterations given it by Jefferson with the President’s concurrence. Washington, who later identified that document as the one laid before Congress, described it as containing “(tho’ almost obliterated) the directions given to the Engraver, by Mr. Jefferson, with a pencil, what parts to omit.” The changes made by Jefferson were not directed to the engraver, but to Ellicott, whose resultant draft—presumably no longer extant—was employed by the engraver. These alterations were more numerous than is generally believed, though they did not and were not intended to destroy the basic concept or to bring its author into disrepute as L’Enfant charged. Jefferson undoubtedly had strong reservations about the design and even anticipated some of the problems that would be created by its radial avenues and streets—such, for example, as those posed for the designers of angular buildings. But he was also well aware that Washington desired a minimum of changes to be made in a plan which he wished to become fixed in the public mind and which, as he was led to believe, had met with “universal applause.” Yet, even after L’Enfant had removed himself from all connection with the planning of the capital and after Ellicott’s draft had been submitted, Washington asked Jefferson whether it would be advisable to permit him to suggest alterations in his plan. This was a suggestion perhaps prompted by Washington’s sensitiveness to L’Enfant’s “having become a very discontented man,” but it was hedged by two prudent conditions: any alterations by L’Enfant would have to be made within a certain time and means to prevent “any thing unfair” would have to be available. Jefferson must have advised against such a reopening of the closed door.

One of the most conspicuous of Jefferson’s alterations was the replacement of L’Enfant’s title: “Plan of the City, intended for the Permanent Seat of the Government of the United States. Projected agreeable to the direction of the President of the United States, in pursuance of an Act of Congress, passed the Sixteenth of July MDCCXC, establishing the Permanent Seat at the head of Patowmac.” This was inexact, repetitive, and geographically incorrect, besides being chronologically outmoded. There was not space within the cartouche for Jefferson to indicate a more appropriate version. The one substituted must, therefore, have been given to Ellicott on a separate piece of paper. In brevity, in precision, and in emphasis, as well as in its reflection of Jefferson’s insistence upon territorial status for the Federal District, his altered version was characteristic: “Plan of the City of Washington in the Territory of Columbia ceded, by the States of Virginia and Maryland to the United States of America, and by them established as the Seat of their Government, after the year MDCCC.” This, then, was not just a plan of the City intended for the capital, but one for the permanent seat of government as established by authority of the United States. No mention of its site was needed because the map itself defined the location. The substitution also absolved the President of responsibility for having directed the planning. Then, in a change which aroused L’Enfant’s indignation, came Jefferson’s omission of L’Enfant’s name as author of the plan. Ellicott has received blame for this deletion, the more so since it has been assumed that it was he who left intact the passage describing his own role in fixing the base point by celestial observation. But it is Jefferson who must be held responsible both for’ retaining this description of Ellicott’s method and for omitting L’Enfant’s name. As for the former, assurance to any prospective investors that the plan could be relied upon for accuracy was a primary consideration. Ellicott, a man of probity and competence, possessed a name and a reputation that would lend credibility to the assurance. Those principally concerned—the contending proprietors—had witnessed his indefatigable labors in running the lines of the Federal District and in surveying the streets and lots of the Federal City, to say nothing of his observations of the annular eclipse of 1791. Retention of Ellicott’s name may have been prompted by the need to assure the public that the map was reliable, but it also served as a well-deserved recognition of his services which at this moment, as Washington himself recognized, were essential.
But why should Jefferson have caused the name of L’Enfant to be withdrawn, especially since Freneau’s National Gazette, Fenno’s Gazette of the United States, and Spectator’s more widely printed essay had already given him public recognition as author of the plan? It might be argued that he did so because he knew others had contributed to L’Enfant’s basic design. Washington, for example, had chosen the site of the President’s House and almost certainly had made the radical departure which fixed the location of the Capitol—not, presumably, because of an inspiration of L’Enfant but because of the need to placate contending land interests. Jefferson himself, in offering a qualified gridiron  plan and in providing for parks, public walks, and what proved to be the germinal idea of the Mall, had left a distinct impress upon the plan. But this argument for his deletion of L’Enfant’s name, implying as it does an uncharacteristic lack of generosity on his part, does not seem persuasive. Jefferson never attached his own name to any of his architectural drawings, even those of a public nature such as his plans for the City of Richmond and the Capitol of Virginia. Why, then, the suppression which he knew would be highly offensive to L’Enfant and perhaps equally so to his supporters in Georgetown?
The most plausible explanation seems to lie in events of recent weeks in which L’Enfant had been the central figure—his destruction of Carroll’s house, his failure to produce a finished map, his conflict with the Commissioners over the Roberdeau incident, his refusal to cooperate with Ellicott by withholding his large working plan, his issuance of what amounted to an ultimatum along with his grandiose proposals, and his almost eager willingness to see both the Carroll and Roberdeau matters proceed to litigation so as to provide him with a public forum for exposing what he considered the malevolent and prejudiced behavior of the Commissioners. In these and other ways L’Enfant had greatly enlarged his already formidable reputation for contentious, erratic, and defiant behavior. He had never been the celebrated figure whom Spectator hailed as one whose timely presence in the land was the nation’s good fortune, but he was now making it manifest in many ways that his name and reputation if not his unpredictable behavior might in future prove a handicap to the achievement of the main object. Thus, on receiving L’Enfant’s elaborate proposals in mid January, Washington became increasingly aware that the time had come when terms would have to be agreed upon by which L’Enfant could be continued in service. Yet, two days after Ellicott submitted his draft and just as the final crisis approached, he observed the absence of L’Enfant’s name on the map. “The Plan I think,” he wrote Jefferson, “ought to appear as the work of L’Enfant.—The one prepared for engraving not doing so, is, I presume, one cause of his dissatisfaction.” This, in effect, amounted to a presidential directive. Yet Jefferson, very likely with the support of Madison who had been called into the discussions about L’Enfant’s future status, prevailed against it, perhaps by persuading Washington on grounds amply fortified by experience that such recognition of the unpredictable L’Enfant might prove politically and otherwise embarrassing. That such an argument must have been employed is suggested also by the next most conspicuous deletion that Jefferson made in the plan. This one affected L’Enfant’s cherished ideas as well as his name.
This deletion reached the heart of the matter, for it struck out the entire body of observations by which L’Enfant sought to explain and extol his concept of an undertaking having “a degree of splendour and greatness unprecedented.” In these passages he had keyed his references by capital letters to pertinent spots on the map—letters which of course were eliminated along with the explanations. The first item defined the location of the equestrian statue of George Washington which had been authorized by Congress in 1783. Others specified a historic column from which all distances throughout the continent were to be measured; a column to celebrate the beginning of a navy and to “stand a ready Monument to consecrate its progress and Atchievements” a  number of grand fountains for which a constant and abundant supply of water was available from more than twenty-five springs; a grand cascade forty feet high and a hundred yards wide descending the western slope of the hill on which the Capitol would stand; the “Grand Avenue” four hundred feet wide connecting the “Congress Garden with the President’s park,” with houses on each side; an extensive area near the President’s House with lots “best calculated for spacious houses and gardens, such as may acommodate foreign Ministers, &c.”; and, eastward of the capital, an avenue a mile long whose pavement on each side would pass under an arched way where shops would be most conveniently and agreeably situated.
But these were chiefly symbolic and ornamental details. An essential element of L’Enfant’s plan called for outlying focal points to be built up simultaneously with the whole. These might have become mere paper settlements, but L’Enfant proposed a bold expedient to promote their growth. Fifteen squares would be set aside for the states, with each expected to provide improvements—or to subscribe funds in addition to the value of the land—for symbolic statues, columns, or other ornaments perpetuating the memory of notable figures of the Revolution and of those sages and heroes in whose paths the youth of succeeding generations would be invited to tread. In addition, there would be a Church for national purposes, such as public prayer, thanksgivings, funeral orations, and other notable occasions. This edifice would be assigned to the use of no particular sect, but would be equally open to all. Other squares or areas not appropriated for public use would be made available for all religious sects, as well as for colleges, academies, and societies whose purposes were national in scope.
These and other provisions contained unmistakable potential for controversy, something Washington was most anxious to avoid. Even the proposed equestrian statue of himself could have contributed its share to any public discussion, just as Francis Hopkinson had once satirically suggested putting it on wheels for a peripatetic Congress that would move between alternate capitals. The column intended to celebrate the beginning of a navy and such ornamental  features as the grand fountains and the impressive cascade near the Capitol could also have been expected to provoke ridicule as well as debate. In a land where dissident sects had supported and made possible Jefferson’s statute erecting a wall of separation between church and state, the proposed national church—even one open to all sects, Christian and other—and the donation of public lands to various denominations would almost certainly have brought on a storm of controversy. But perhaps most politically explosive of all was L’Enfant’s proposal for squares to be set aside for the fifteen states, with each defining the use of its own and appropriating public funds for the purpose. Publication of this proposal would have amounted to a virtual guarantee that continuing and divisive debate would take place in every part of the nation, characterized no doubt by the kind of satiric cartoons and newspaper squibs that had ridiculed the removal of Congress to Philadelphia. The specter of this threat to the fixing of the permanent capital on the Potomac, reviving as it doubtless would have the debates of the preceding decade, must surely have caused this part of L’Enfant’s plan to fall in that category of omissions which Washington “deemed essential.”
While omission of these potentially disruptive passages must have been prompted by such pragmatic considerations, L’Enfant’s well-meant effort to have all of the states physically represented at the capital probably inspired a less risky gesture toward national unity—one which had the additional merit of requiring no public funds and of avoiding protracted public discussions. This was the device of naming fifteen of the avenues for the states. It is not known by whom this proposal was advanced, but it would have been characteristic of Jefferson. With Washington convinced a current of opposition in Philadelphia had set “so strongly against every thing that relates to the Federal district that it is next to impossible to stem it,” it seems scarcely accidental that L’Enfant’s grand avenue between the Capitol and the President’s House should have been named Pennsylvania or that the two major avenues northward and southward of it should have honored Massachusetts and New York.
As for the distinctive element of L’Enfant’s plan—what he called the divergent avenues—Washington, Jefferson, Ellicott, and the landowners felt in varying degrees that there were too many. Washington had assured the proprietors the preceding June that some of these would be eliminated, and L’Enfant, in presenting his revised plan in August, informed him that alterations had accordingly been made. But now additional changes reflecting such objections took place. Instructions for these were also no doubt given to Ellicott by Jefferson in separate memoranda or in personal consultation, not by pencilled notes on L’Enfant’s plan. Only two or three of the latter are discernible on the  manuscript—for example, Jefferson’s deletion of L’Enfant’s designation of the Capitol as “Congress house” and substitution of the proper term. But while alterations in squares, circles, and diagonal avenues and streets were not designated on the manuscript, these may be observed by comparison of the manuscript with the engravings. The most obvious of these changes was the elimination of the boundary of the presidential park running southeastwardly. The entire area from the President’s House southward to the Potomac, with the substitution of an eastern boundary running due North-South, was left open to take advantage of the down-river vistas Jefferson had projected in his sketch. In one instance a diagonal avenue was lengthened. In order to balance Virginia Avenue with those named for Pennsylvania and Massachusetts, it was considerably extended, causing it to cut across the Mall and what was then the mouth of the Tiber and to extend on to the western boundary of the City. A few of the shorter diagonals were eliminated, including those reaching into a circle in Georgetown—also eliminated—which L’Enfant, without consulting either Washington or the Commissioners, had persuaded the proprietors to cede to him in trust for the public use. In general, so far as possible, numbers of odd triangular parcels were eliminated and squares where several avenues converged were made less irregular. One circle designated for a fountain was eliminated and the arrangement of the space north of the President’s House was altered. But the distinguishing feature of L’Enfant’s plan—its divergent avenues and radial streets connecting the proposed outer settlements with the center—was left virtually intact.
Thus altered by Jefferson with Washington’s approval, the draft prepared by Ellicott was ready for the engravers. Ellicott himself thought it would serve that purpose better than L’Enfant’s large map which had been withheld. The engravers he chose were James Thackara and John Vallance of Philadelphia—both Americans, he informed the Commissioners in an obvious allusion to L’Enfant’s choice of Pigalle some months earlier. But that firm could not promise delivery in less than eight weeks. Washington feared the delay might be as many months. Again, looking upon this as “misteriously strange,” he suspected that the growing number of opponents in Philadelphia might resort to any kind of subterfuge to keep the capital in that city. Were there any good engravers in Boston, he asked Jefferson? If so, would it not be advisable to procure a copy of Ellicott’s draft “(under some other pretext) and send it there, or even to London without any one (even Ellicot’s) being appris’d of it?” This astonishing proposal to keep Ellicott in the dark, reflecting as it did the depth of Washington’s anxiety, was unnecessary. It so happened that Samuel Blodget, Jr., a wealthy Bostonian recently settled in Philadelphia and now embarking on a bold and speculative career as promoter of the Federal City, had just offered to raise a loan of half a million dollars to purchase lots and erect houses there. After Jefferson had compared Ellicott’s draft with L’Enfant’s small plan, he engaged Blodget to have it engraved in Boston. Samuel Hill was slow in producing the plate, which was also unsatisfactory in size, in  craftsmanship, and in omitting the soundings Jefferson had insisted upon. He received the plate, together with four proofs, only in mid-summer and at once showed his disappointment in the results. The task of preparing a larger and more professional engraving was then put in the hands of those Ellicott had first employed, Thackara and Vallance. Further difficulties ensued when the printer reported that his press had broken down twice and he was able to run off only one hundred copies at a time. In consequence the improved engraving was not available at the deferred sale in October, but in sending copies abroad through American ministers and consuls, Jefferson insisted that the Hill prints be withheld until they could be accompanied by copies of the larger and better one. It was the superior engraving which by usage and presidential sanction came to be regarded as the first official version of L’Enfant’s Plan.
XIII
The predictable end of L’Enfant’s connection with the Federal City came late in February after Washington had exhausted every means through intermediaries to avoid such an outcome. When the first approach through Jefferson failed early in January, Washington then urged him to negotiate through L’Enfant’s supporter, George Walker. This, too, had no effect. Apparently Washington himself next called in Walker who reported on the 11th and 12th of February that L’Enfant declined putting his ideas in writing, asserting as justification that he had already explained to the President his views concerning the Commissioners. Washington then summoned Jefferson and Madison to a conference on the 16th, when Jefferson’s alterations in the plan and his draft letter to L’Enfant were considered. On the 20th Washington received and approved Ellicott’s rendition of L’Enfant’s Plan and at the same time authorized Jefferson to dispatch the letter to L’Enfant that had been under consideration for almost a week.
This carefully drawn statement of the views of the President made it clear at the outset that he desired L’Enfant’s services to be continued. But the unavoidable condition by which Washington’s desires could be met had to be stated with unmistakable precision: the law required that if L’Enfant chose to make his services available, he would have to act in subordination to the Commissioners. But, again reflecting Washington’s persistent effort to conciliate, Jefferson assured L’Enfant that the Commissioners would receive his proposals, decide on plans to be pursued, and then submit them to the President. In the final analysis, therefore, the one in whom L’Enfant professed to have implicit trust and whose esteem he most desired, would be the final judge of any plans and proposals he might submit. Further, speaking for Washington, L’Enfant could depend upon the Commissioners’ good sense, discretion, and zeal in conforming to the judgment and desires of the President. By the same token, the Commissioners could be depended upon to cast into oblivion any disagreeable differences that might have taken place in the past. In brief, Jefferson made clear, he was charged by the President to persuade L’Enfant to continue.  The law, as had been made plain to L’Enfant, much earlier, posed the inescapable condition but, so the conciliatory effort at precision argued, this need not be regarded as an insuperable obstacle to plans that L’Enfant might bring forward. The letter embodying this conciliatory appeal made on behalf of the President was handed to George Walker for conveyance to L’Enfant.
Despite various overtures made by Washington in this and previous communications in an effort to achieve an amicable solution, several days passed with no reply from L’Enfant. George Walker left for Georgetown without indicating how Jefferson’s letter had been received. In the meantime, L’Enfant’s latest communication, written on the 17th to Tobias Lear but intended expressly for the President, attacked the Ellicott brothers, charged them with destroying the character of his plan with intent to injure his reputation, and sought to place upon them responsibility for his own failure to prepare a map suitable for engraving. Then, repeating the threatening implications of his prior communications, L’Enfant added: “…it is the last letter I propose to write interfering in matters relating to the city until some sistem, or arrangement is formed by the President whereby with certainty I may know in what manner in future the business is to be conducted.”
Presumably, even in the face of this thinly veiled threat, L’Enfant’s flat statement that this would be the last of his communications on the subject until the President met his conditions, Washington dispatched Lear to have a personal interview with L’Enfant and to try to remove some of his misconceptions. But even this direct appeal through Washington’s personal secretary was contemptuously rejected. With the President having done everything permitted by the law, by his immense official and personal prestige, and by the ordinary rules of civility, L’Enfant dismissed Lear with the remark that he wished to hear no more on the subject. Washington quite understandably regarded this as an insult to his high office and to himself. It is to be doubted whether Washington had reached such heights of intense anger since Monmouth.
On the 26th of February L’Enfant finally condescended to respond to the conciliatory appeal made by Jefferson in behalf of the President. In a long, belligerent and confused response to that appeal, L’Enfant implied that the President had been mistaken or misled in his views.
Since the President and the Secretary of State were convinced that the Commissioners acted from unbiased zeal, he would be obliged to present evidence to the contrary. What L’Enfant called evidence was a series of unqualified and unsubstantiated charges that the Commissioners were jealous, misled by  partisan interests, little addicted to business, and remarkably deficient even in matters falling within their sphere, such as contracts, supplies, and finance. He would not go into the matter of the destruction of the house of Daniel Carroll of Duddington since he had already presented his justification to the President for that action. As for the Commissioners’ highly injudicious procedure against Roberdeau, they would have to stand condemned by every dispassionate observer. To this presumption that Washington had not been dispassionate in his approval of the Commissioners’ actions, L’Enfant, as on previous occasions, added an unmistakable threat. Since Roberdeau and others were acting under his orders, he, L’Enfant, would have to take his stand with them at their trial. “I shall be obliged,” he declared, “publicly to expose these transactions in my own Justification, to [the Commissioners’] dishonour, and to the evident disadvantage of the General Cause.” As for himself, he had always acted upon the purest principle, proceeding “steadfastly … and disregardless of Clamour, and Cavils.” In view of the unfriendly attitude of the Commissioners toward every measure he proposed, he had concluded, despite the President’s confidence in him, that he could no longer act subject to their will and caprice. “If therefore,” he concluded, “the Law absolutely requires without any equivocation that my continuance shall depend upon an appointment from the Commissioners, I cannot, nor would I upon any Consideration submit myself to it.”
Upon receiving this latest and most emphatic rejection of Washington’s long series of patient overtures—one that he would not “upon any consideration” withdraw—Jefferson sent it at once to Washington. Then, immediately on reading it in mid-afternoon of the 26th, Washington realized at once that the time for a final decision had arrived. He thereupon summoned Jefferson, Madison, and Randolph to meet him early the next morning, being determined to rest the decision on the best ground and with the best advice. He could not at the moment think of any other to invite to the conference. Although no record of the fact has been found, Washington subsequently included Alexander Hamilton among those invited to the conference. He presumably did this because he knew that Hamilton was a friend and patron of L’Enfant and because he wanted to rest the decision on grounds that would be fair to L’Enfant.
The outcome was a foregone conclusion. The notification to L’Enfant was of course sent by Jefferson at the President’s instruction, but, surprisingly, its text was drafted by Alexander Hamilton. The decision was clearly unanimous and one for which there was no alternative: if, as indicated in L’Enfant’s response to Jefferson and in his conversation with Lear, L’Enfant absolutely declined acting under the authority of the existing Commissioners, then, despite the President’s desire to have L’Enfant continue to serve, the condition stipulated was “inadmissible, and your services must be at an end.” On the following  day Washington gave L’Enfant his own explanation of the inevitability of the decision. The continuation of L’Enfant’s services, he wrote, would have been pleasing if this could have been on terms compatible with law. Every effort had been made to accommodate L’Enfant’s wishes to this ineluctable principle, except dismissing the Commissioners, which could not be done on grounds of propriety, justice, or policy. Jefferson immediately informed George Walker that L’Enfant’s response to Lear was the unequivocal declaration that he would act on no condition but the dismissal of the Commissioners or his being made independent of them. “The latter is impossible under the law, and the former too arrogant to be answered,” L’Enfant had been notified, and “that his services were at an end.” Walker’s response to this was that the proprietors were much alarmed by “This dismission of Major L’Enfant.” Criticizing L’Enfant himself, Walker warned that the affairs of the capital might come into public investigation if means could not be adopted by which L’Enfant could be continued. Walker enclosed a communication from the proprietors with the hope that it would be laid before the President. Jefferson did so and pointedly indicated that “The retirement of Majr. L’Enfant had been his own act.” Walker and the proprietors, identifying themselves as such in order to emphasize the depths of their concern, admitted the unreasonableness of L’Enfant’s conditions but added that if he could be induced to accept such arrangements as might properly be made, they hoped his seeking to do so would not “deprive forever the City of the services of a man of acknowledged Capacity and Merit, who has already been found highly useful.” Jefferson also laid this brief communication before the President. His response was that anyone desiring employment in the Federal City, whether L’Enfant or anyone else, would have to apply directly to the Commissioners.
XIV
What had L’Enfant achieved in his eleven months of service? The record is clear. Both Washington and Jefferson accused him of losing five months because he had not come forward with plans for the public buildings. This was unfair to expect of a man also given responsibility for planning a new capital. The long history of the planning of the Capitol and the President’s House would in future prove it so. But what of L’Enfant’s first duty? After repeated promises, he had four times come forward with incomplete plans, none of which was suitable for publication. Ellicott was only stating the obvious when he called the “original plan” largely conjectural. Although designed for execution on the base lines established by Ellicott, L’Enfant’s plan—an imaginative site plan projected for the future—had to be committed to paper if it were to have the influence he desired. Of the projected plan, finally laid out in 1793, the only part of its concept which can beyond question be attributed to L’Enfant involves what he called the “divergent avenues” cutting across the basic gridiron and resulting in squares, triangles, circles, and other irregularly shaped areas which have been praised beyond measure as if born of inspired genius.
